Exhibit 10.1

 

 

PURCHASE AGREEMENT

 

BY AND BETWEEN

 

KEY ENERGY SERVICES, LLC,

 

AS BUYER,

 

WESTERN DRILLING HOLDINGS, INC.,

 

AS SELLER,

 

AND

 

FRED S. HOLMES

 

AND

 

BARBARA J. HOLMES,

 

AS SHAREHOLDERS

 

 

 

Dated as of April 3, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

 

 

 

1.1

 

Defined Terms

2

 

 

 

 

 

 

1.2

 

Interpretation

9

 

 

 

 

 

ARTICLE II

 

THE TRANSACTIONS

 

 

 

 

 

 

 

2.1

 

Purchase and Sale of Interests

9

 

 

 

 

 

 

2.2

 

Closing Payment

9

 

 

 

 

 

 

2.3

 

Purchase Price Adjustment

9

 

 

 

 

 

 

2.4

 

Closing

11

 

 

 

 

 

 

2.5

 

Closing Obligations

11

 

 

 

 

 

 

2.6

 

Allocation

13

 

 

 

 

 

 

2.7

 

Further Assurances

13

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

 

 

 

3.1

 

Organization and Good Standing

13

 

 

 

 

 

 

3.2

 

Authority; Execution; Enforceability

14

 

 

 

 

 

 

3.3

 

Non-Contravention

14

 

 

 

 

 

 

3.4

 

Consents

14

 

 

 

 

 

 

3.5

 

Capitalization; No Subsidiaries; Ownership of Interests

14

 

 

 

 

 

 

3.6

 

Financial Statements

15

 

 

 

 

 

 

3.7

 

Books and Records

15

 

 

 

 

 

 

3.8

 

Absence of Certain Changes or Events

15

 

 

 

 

 

 

3.9

 

Undisclosed Liabilities

15

 

 

 

 

 

 

3.10

 

Property; Title to Assets

16

 

 

 

 

 

 

3.11

 

Sufficiency of Assets

16

 

 

 

 

 

 

3.12

 

Major Contracts

16

 

 

 

 

 

 

3.13

 

Litigation

17

 

 

 

 

 

 

3.14

 

Compliance with Laws

18

 

 

 

 

 

 

3.15

 

Licenses and Permits

18

 

 

 

 

 

 

3.16

 

Real Property

18

 

i

--------------------------------------------------------------------------------


 

 

3.17

 

Intellectual Property

19

 

 

 

 

 

 

3.18

 

Tax Matters

19

 

 

 

 

 

 

3.19

 

Employee Benefits.

21

 

 

 

 

 

 

3.20

 

Labor Matters

22

 

 

 

 

 

 

3.21

 

Environmental Matters

23

 

 

 

 

 

 

3.22

 

Related Party Transactions

23

 

 

 

 

 

 

3.23

 

Brokers and Finders

23

 

 

 

 

 

 

3.24

 

Insurance

24

 

 

 

 

 

 

3.25

 

Customers

24

 

 

 

 

 

 

3.26

 

Disclosure

24

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

 

 

 

4.1

 

Organization and Good Standing

24

 

 

 

 

 

 

4.2

 

Authority and Enforceability

24

 

 

 

 

 

 

4.3

 

Non-Contravention

25

 

 

 

 

 

 

4.4

 

Consents

25

 

 

 

 

 

 

4.5

 

Litigation

25

 

 

 

 

 

 

4.6

 

Brokers and Finders

26

 

 

 

 

 

 

4.7

 

No Knowledge of Seller’s Breach

26

 

 

 

 

 

ARTICLE V

 

COVENANTS

 

 

 

 

 

 

 

5.1

 

Publicity

26

 

 

 

 

 

 

5.2

 

Directors’ and Officers’ Indemnification

26

 

 

 

 

 

 

5.3

 

Tax Matters

26

 

 

 

 

 

 

5.4

 

Books and Records

31

 

 

 

 

 

 

5.5

 

No Other Representations

31

 

 

 

 

 

 

5.6

 

Disclaimer Regarding Financial Data and Projections

32

 

 

 

 

 

 

5.7

 

Shareholders’ Guaranty

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EMPLOYEE MATTERS

 

 

 

 

 

 

 

6.1

 

Participation in Benefit Plans

33

 

 

 

 

 

 

6.2

 

No Third Party Beneficiaries

33

 

 

 

 

 

 

6.3

 

Cooperation

33

 

 

 

 

 

ARTICLE VII

 

INDEMNIFICATION

 

 

 

 

 

 

 

7.1

 

Survival

33

 

 

 

 

 

 

7.2

 

General Indemnification

34

 

 

 

 

 

 

7.3

 

Limits on Indemnification

36

 

 

 

 

 

 

7.4

 

Exclusive Remedy

38

 

 

 

 

 

 

7.5

 

Mitigation

38

 

 

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

 

 

 

 

8.1

 

Further Assurances

38

 

 

 

 

 

 

8.2

 

Notices

38

 

 

 

 

 

 

8.3

 

Entire Agreement

39

 

 

 

 

 

 

8.4

 

Governing Law

40

 

 

 

 

 

 

8.5

 

Consent to Jurisdiction; Venue; Waiver of Jury Trial

40

 

 

 

 

 

 

8.6

 

Arbitration

40

 

 

 

 

 

 

8.7

 

Attorneys’ Fees

40

 

 

 

 

 

 

8.8

 

Transaction Expenses

41

 

 

 

 

 

 

8.9

 

Amendments

41

 

 

 

 

 

 

8.10

 

Assignments; No Third Party Rights

41

 

 

 

 

 

 

8.11

 

Waiver

41

 

 

 

 

 

 

8.12

 

Severability

41

 

 

 

 

 

 

8.13

 

Time of Essence

42

 

 

 

 

 

 

8.14

 

Construction

42

 

 

 

 

 

 

8.15

 

Incorporation by Reference

42

 

 

 

 

 

 

8.16

 

Headings

42

 

 

 

 

 

 

8.17

 

Counterparts

42

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT AND SCHEDULE INDEX

 

Exhibits

 

 

 

 

 

Exhibit A

 

Form of HWOC Services Agreement

 

 

 

Exhibit B

 

Working Capital Worksheet

 

 

 

Exhibit C

 

Assignment Agreement

 

 

 

Exhibit D

 

Forms of Real Property Documents

 

 

 

Exhibit E

 

Form of Release Agreement

 

 

 

Purchase Agreement Schedules

 

 

 

 

 

Schedule 2.6

 

Allocation

 

 

 

Seller Disclosure Schedules

 

 

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”) is entered into as of April 3, 2008,
by and between Key Energy Services, LLC, a Texas limited liability company
(“Buyer”), Western Drilling Holdings, Inc., a California corporation (“Seller”),
and Fred S. Holmes and Barbara J. Holmes (Fred S. Holmes and Barbara J. Holmes
are collectively and jointly and severally referred to herein as the
“Shareholders”).

 

RECITALS

 

WHEREAS, Seller currently owns all of the existing and outstanding membership
interests (the “Interests”) of Western Drilling, LLC, a California limited
liability company and the successor by reason of conversion (the “Conversion”)
from Western Drilling, Inc., a California corporation (Western Drilling, LLC,
together with its corporate predecessor, is hereinafter referred to as “Western
Drilling”);

 

WHEREAS, upon the terms and subject to the conditions set forth herein, Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
Interests upon the terms and conditions set forth herein;

 

WHEREAS, the Shareholders beneficially own all of the outstanding shares of
stock of Seller, and as a material inducement to Buyer to enter into this
Agreement, the Shareholders desire to guaranty the payment and performance of
Seller’s obligations hereunder;

 

WHEREAS, prior to the date hereof, the Fred S. and Barbara J. Holmes Trust Dated
January 23, 1983 (the “Trust”) caused Seller to be incorporated and organized
and, in connection therewith, the Trust contributed all of the issued and
outstanding shares of stock, $10.00 par value per share, of Western
Drilling, Inc., to Seller, following which Seller caused the Conversion to be
undertaken (such actions collectively being referred to herein as the
“Restructuring”); and

 

WHEREAS, Buyer and Seller intend that the purchase of the existing and
outstanding limited liability company interests of Western Drilling pursuant to
this Agreement be treated for U.S. federal income Tax purposes (and state and
local Tax purposes where applicable) as the purchase by Buyer of all the assets
held by Western Drilling (including the Transferred Assets) in exchange for the
Purchase Price (as adjusted) (the “Intended Tax Treatment”);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and conditions contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

1.1           Defined Terms.  For the purposes of this Agreement, the following
capitalized terms shall have the meanings ascribed to them below:

 

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified.

 

“Agreement” has the meaning ascribed to it in the Preamble hereto.

 

“Ancillary Agreements” has the meaning ascribed to it in Section 3.2.

 

“Auction” means the process undertaken by Seller and Western Drilling involving
the potential disposition to one or more competing bidders of all or
substantially all of the equity interests in or assets of Western Drilling.

 

“Balance Sheet Date” means September 30, 2007.

 

“Business” means the business of operating the drilling and oil well services of
Western Drilling as currently conducted.

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in Los Angeles, California generally are authorized or required by
Law or regulation to close.

 

“Buyer” has the meaning ascribed to it in the Preamble hereto.

 

“Buyer Indemnified Parties” has the meaning ascribed to it in Section 7.2(a).

 

“Closing” has the meaning ascribed to it in Section 2.4.

 

“Closing Date” has the meaning ascribed to it in Section 2.4.

 

“Closing Working Capital” means (i) the aggregate amount of the Working Capital
Assets of Western Drilling minus (ii) the aggregate amount of the Working
Capital Liabilities of Western Drilling, in each case determined as of
11:59 p.m. (California time) on the Closing Date on a basis consistent with the
accounting principles and policies used in the preparation of the Financial
Statements.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercially Reasonable Efforts” means the efforts that a reasonably prudent
person would, at the time of executing this Agreement, contemplate using in
similar circumstances in an effort to achieve the desired result set forth in
this Agreement in a

 

2

--------------------------------------------------------------------------------


 

reasonably expeditious manner; provided that “Commercially Reasonable Efforts”
shall not require the provision of any consideration to any third party of any
material amounts, except for the costs of making filings in the ordinary course
of business, the reasonable fees and expenses of counsel and accountants, any
nominal consent fees provided for in the existing provisions of any Major
Contract, and the customary fees and charges of Governmental Authorities.

 

“Confidentiality Agreement” means the confidentiality agreement, dated as of
November 13, 2007, by and between Buyer and Western Drilling.

 

“Consent” means any consent or approval of any third-party Person that is not a
Governmental Authority.

 

“Contract” means any written agreement, contract, purchase order, instrument or
legally binding commitment or understanding.

 

“Conversion” has the meaning ascribed to it in the Recitals hereto.

 

“Damages” has the meaning ascribed to it in Section 7.2(d).

 

“Disregarded Entity” has the meaning ascribed to it in Section 3.18(g).

 

“Employees” means the current employees of Western Drilling.

 

“Employee Benefit Plan” means any written compensation or employee benefit plan,
program, policy, agreement or other arrangement, whether or not an “employee
benefit plan” within the meaning of Section 3(3) of ERISA and whether or not
subject to ERISA, providing compensation, bonuses, or cash or equity-based
incentives, or health, medical, dental, pharmaceutical, vision, sickness,
long-term care, workers compensation, disability, employee assistance, vacation,
termination, severance, retirement, pension, savings, deferred compensation,
retention, stay bonus, unemployment, matching gift, tuition reimbursement, or
accident or life insurance benefits.

 

“Employee Welfare Benefit Plan” means any “employee welfare benefit plan” as
such term is defined in Section 3(1) of ERISA.

 

“Environmental Law” means all United States federal or state Laws in effect
relating to pollution, protection, preservation or restoration of the
environment (including air, surface water, groundwater, drinking water supply,
surface land and subsurface land) or natural resources, or to the generation,
transportation, storage, treatment, release, discharge or migration of any
hazardous substance regulated by any federal, state or local agency with respect
to environmental protection.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

3

--------------------------------------------------------------------------------


 

“Estimated Purchase Price” has the meaning ascribed to it in Section 2.3(a).

 

“Excluded Employees” means the individuals designated as such on
Section 1.1(A) of the Seller Disclosure Schedules.

 

“Excluded Assets” means all of Western Drilling’s right, title and interest in
and to the assets set forth in Section 1.1(B) of the Seller Disclosure
Schedules, including, without limitation, internal correspondence and memoranda,
valuations, investment banking presentations and bids received from other
Persons in connection with the Auction, the Interests Purchase and the other
transactions contemplated by this Agreement.

 

“Final Closing Statement” has the meaning ascribed to it in Section 2.3(b).

 

“Financial Statements” has the meaning ascribed to it in Section 3.6.

 

“Form 2553” means IRS Form 2553, Election by a Small Business Corporation.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Governmental Approval” means any authorization, consent, approval,
certification, permit, license or order of, or any filing, registration or
qualification with, any Governmental Authority.

 

“Governmental Authority” means any domestic or foreign, federal, state, county,
municipal or other government, governmental, regulatory or administrative
authority, agency or commission, or any court, tribunal or judicial or arbitral
body exercising executive, legislative or judicial functions.

 

“HWOC” means Holmes Western Oil Corporation, a California corporation.

 

“HWOC Services Agreement” means a services agreement, substantially in the form
attached hereto as Exhibit A, pursuant to which Buyer and Western Drilling will
provide the drilling services and annual well service rig time specified therein
to HWOC upon the terms and conditions specified therein.

 

“Indemnified Party” has the meaning ascribed to it in Section 7.2(c).

 

“Indemnifying Party” has the meaning ascribed to it in Section 7.2(c).

 

“Independent Accountant” means BDO Seidman LLP; provided that if such firm is
unable or unwilling to serve as the Independent Accountant or shall have a
conflict of interest with respect to any party hereto, then Buyer on the one
hand, and Seller on the other hand, shall submit the name of a nationally
recognized independent accounting firm that has certified that it has not done
more than a de minimis amount of work for the submitting party or any of its
respective Affiliates (including Western Drilling) within the preceding two
(2) years, at which

 

4

--------------------------------------------------------------------------------


 

point the determination of which such firm shall be the Independent Accountant
shall be done by lot and each party agrees that it shall not attempt to unduly
influence the selected accounting firm.

 

“Intellectual Property” means any patents, copyrights (published or
unpublished), trademarks and service marks (registered or unregistered),
applications for any of the foregoing and trade names, trade dress, logos, trade
secrets, inventions, discoveries, software, technical information, process
technology, plans, drawings, blueprints or know-how, in each case that are used
by Western Drilling in connection with the Business.

 

“Intended Tax Treatment” has the meaning ascribed to it in the Recitals hereto.

 

“Interests” has the meaning ascribed to it in the Recitals hereto.

 

“Interests Purchase” has the meaning ascribed to it in Section 2.1.

 

“Interim Financial Statements” means the unaudited balance sheet of Western
Drilling for the nine months ending on September 30, 2007 and the related
unaudited statements of income and cash flows for the nine months ending on
September 30, 2007.

 

“IntraLinks” means the information contained in the virtual data room made
available to Buyer, as of 5:00 p.m. (New York time) on the Business Day prior to
the Closing Date, including the documents, questions and answers, and other data
posted thereon as of such time and date.

 

“IRS” means the Internal Revenue Service.

 

“Key Employee” means any Employee holding a position materially affecting the
ongoing operation or management of the Business of Western Drilling.

 

“Knowledge” means the extent, if any, of actual awareness of a particular fact
or matter, without implying or requiring independent verification or
investigation, of (i) with respect to Seller and Western Drilling, Fred Holmes
and Paul Hancock, and (ii) with respect to Buyer, Dennis Douglas, James Flynt
and Newton Wilson.

 

“Laws” means any and all foreign, international, multinational, national,
federal, state, provincial, regional, local, municipal and other administrative
laws (including common law), statutes, codes, orders, ordinances, rules and
regulations, constitutions and treaties enacted, promulgated or issued and put
into effect by a Governmental Authority.

 

“Leases” has the meaning ascribed to it in Section 3.16(b).

 

“Liabilities” means liabilities, obligations, guarantees, assurances and
commitments of every kind, nature, character and description whatsoever,
whenever arising, whether known or unknown, whether asserted or unasserted,
whether fixed, absolute or

 

5

--------------------------------------------------------------------------------


 

contingent, whether accrued or unaccrued, whether matured or unmatured, whether
liquidated or unliquidated, whether due or to become due, and whether or not
recorded or reflected or required to be recorded or reflected on books and
records or financial statements, including fees, costs, expenses and losses
relating thereto.

 

“Liens” means any liens, pledges, mortgages, deeds of trust, security interests,
claims, leases, charges, options, rights of first refusal, easements,
servitudes, conditional sales contracts, encumbrances or transfer restrictions
under any shareholder or similar agreement.

 

“Major Contracts” has the meaning ascribed to it in Section 3.12.

 

“Material Adverse Effect” means any effect that would be materially adverse to
(a) the validity or enforceability of this Agreement or the transactions
contemplated hereby or (b) the business, financial condition or results of
operations of the Business, taken as a whole, other than any effect arising from
or related to (i) general business, economic, political, social, legal or
regulatory conditions, (ii) the industries in which the Business operates in
general, (iii) the financial, banking, credit or securities markets (including
any disruptions therein or changes to interest rates, liquidity, currency rates
or the value of the U.S. Dollar relative to other currencies, consumer
confidence, stock, bond and/or debt prices and trends), (iv) changes in
applicable Law or GAAP, (v) outbreak of hostilities, terrorist attack (whether
against a nation or otherwise) or war, or (vi) the performance or consummation
of any of the transactions contemplated hereby.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.

 

“Ordinary Course of Business” means the conduct of the Business in a manner
substantially consistent with the customary conduct of such business, including
any activities related to the conduct of the Auction or authorized or
contemplated by this Agreement or the transactions contemplated hereby.

 

 “Permitted Exceptions” means (a) any Liens for Taxes that are not yet due and
payable and that are not yet subject to penalties for delinquent nonpayment,
(b) any Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction or similar Liens arising by operation of law
or in the Ordinary Course of Business in respect of obligations that are not yet
due and payable and that are not yet subject to penalties for delinquent
nonpayment, (c) any zoning, building code, land use, planning, entitlement or
similar Laws or regulations imposed by any Governmental Authority, (d) workers’
or unemployment compensation Liens arising in the Ordinary Course of Business,
(e) the interests of lessors in equipment or leasehold fixtures and improvements
leased or loaned to Western Drilling, (f) any Liens that will be discharged or
released either prior to, or substantially simultaneous with the Closing,
(g) any Liens created by Buyer or any of its Affiliates, and (h) any such other
Liens, imperfections of title and other similar matters that do not,
individually or in the aggregate, materially impair the current use and
enjoyment of any material property or assets of Western Drilling.

 

6

--------------------------------------------------------------------------------


 

“Person” means any natural person, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, association,
Governmental Entity or other entity.

 

“Pre-Closing Tax Period” has the meaning ascribed to it in Section 5.3(a)(i).

 

“Proceeding” means any action, inquiry, proceeding, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal or administrative),
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

 

“Profit Sharing Plan” means the Western Drilling, Inc. Profit Sharing Plan.

 

“Purchase Price” has the meaning ascribed to it in Section 2.2.

 

“Real Property” means land, together with all buildings, structures, fixtures,
fittings and improvements located thereon, and all privileges, rights, easements
and appurtenants belonging thereto or for the benefit thereof.

 

“Real Property Documents” mean, collectively, the (i) Lease Agreement between
Western Drilling and Seller relating to the premises located at 101 Sixth
Street, Taft, CA 93268, (ii) Lease Agreement between Western Drilling and Seller
relating to the premises located at 530 Main Street, Taft, CA 93268, (iii) Lease
Agreement relating to Western Drilling’s headquarters facility located at 4300
Midway Road P.O. Box 1405, Taft, California 93268, (iv) Access Agreement between
Western Drilling and HWOC relating to the premises located at 25450 Hwy 33,
Fellows, CA 93224 and (v) Sub-Lease Agreement between Western Drilling, Buyer
and HWOC relating to HWOC’s office space located within Western Drilling’s
headquarters facility located at 4300 Midway Road P.O. Box 1405, Taft,
California 93268.

 

“Restructuring” has the meaning ascribed to it in the Recitals hereto.

 

“S Election” means to elect to be an “S corporation” under Subchapter S of the
Code and within the meaning of Section 1361 of the Code.

 

“Seller” has the meaning ascribed to it in the Preamble hereto.

 

“Seller Disclosure Schedules” means the disclosure schedules to this Agreement
delivered by Seller to Buyer as of the Closing Date.

 

“Seller Indemnified Parties” has the meaning ascribed to it in Section 7.2(b).

 

“Seller Fundamental Representations” has the meaning ascribed to it in
Section 7.1.

 

“Shareholders” has the meaning ascribed to it in the Recitals hereto.

 

“Statement” has the meaning ascribed to it in Section 5.3(d)(ii).

 

7

--------------------------------------------------------------------------------


 

“Straddle Period” has the meaning ascribed to it in Section 5.3(b).

 

“Survival End Date” has the meaning ascribed to it in Section 7.1.

 

“Tax Authority” means any Governmental Authority or any subdivision, agency,
commission or authority thereof having jurisdiction over the assessment,
determination, collection or imposition of any Tax.

 

“Tax” means any national, federal, state, provincial, municipal, local or
foreign income, gross receipts, license, wage, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duty, capital, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, transaction,
registration, value-added, alternative or add-on minimum, estimated or other tax
of any kind whatsoever, including any interest, penalty or addition with respect
thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Third Party Claims” has the meaning ascribed to it in Section 7.2(c).

 

“Transferred Assets” means the assets designated as such on Section 1.1(C) of
the Seller Disclosure Schedules.

 

“Transfer Taxes” has the meaning ascribed to it in Section 5.3(g).

 

“Trust” has the meaning ascribed to it in the Recitals hereto.

 

“WARN Act” means Worker Adjustment and Retraining Act of 1998, as amended.

 

“Western Drilling” has the meaning ascribed to it in the Recitals hereto.

 

“Western Drilling, Inc.” means Western Drilling, Inc., a California corporation
that converted into Western Drilling, LLC, a California limited liability
company.

 

“Working Capital Assets” means the current assets of Western Drilling as of
11:59 p.m. (California time) on the Closing Date (consisting of the line items
set forth on Exhibit B attached hereto with respect to the current assets of
Western Drilling).

 

“Working Capital Liabilities” means the current liabilities of Western Drilling
as of 11:59 p.m. (California time) on the Closing Date (consisting of the line
items set forth on Exhibit B attached hereto with respect to the current
liabilities of Western Drilling).

 

8

--------------------------------------------------------------------------------


 

“2006 Financial Statements” means the audited balance sheet of Western Drilling
for each of the two (2) years ending on December 31, 2006 and the related
audited statements of income and cash flows for each of the two (2) years ending
on December 31, 2006.

 

1.2                                 Interpretation.  Unless the context clearly
indicates otherwise: (a) each definition herein includes the singular and the
plural, (b) each reference herein to any gender includes the masculine, feminine
and neuter where appropriate, (c) the words “include” and “including” and
variations thereof shall not be deemed terms of limitation, but rather shall be
deemed to be followed by the words “without limitation,” (d) the words “hereof,”
“herein,” “hereto,” “hereby,” “hereunder” and derivative or similar words refer
to this Agreement as an entirety and not solely to any particular provision of
this Agreement, (e) each reference in this Agreement to a particular Article,
Section, Exhibit or Schedule means an Article or Section of, or an Exhibit or
Schedule to, this Agreement, unless another agreement is specified, and (f) all
references to “$” or “Dollars” shall mean United States Dollars.

 

ARTICLE II

THE TRANSACTIONS

 

2.1                                 Purchase and Sale of Interests.  Upon the
terms and subject to the conditions set forth in this Agreement, Seller has
sold, conveyed, transferred, assigned and delivered to Buyer, and Buyer has
purchased from Seller, all of Seller’s right, title and interest in and to the
Interests, which constitute one hundred percent (100%) of the issued and
outstanding membership interests of Western Drilling (the “Interests Purchase”).

 

2.2                                 Closing Payment.  Upon the terms and subject
to the conditions set forth in this Agreement, Buyer has paid an amount to or to
the order of Seller equal to Forty Nine Million Eight Hundred Twenty Thousand
Dollars ($49,820,000) in cash, and reduced or increased, as the case may be, on
a dollar-for-dollar basis by the amount, if any, by which Closing Working
Capital (estimated as set forth in Section 2.3(a)) is less than or more than,
respectively, Two Million Nine Hundred Ninety Six Thousand Eight Hundred Forty
Four Dollars ($2,996,844) (such amount, as finally determined pursuant to
Section 2.3, the “Purchase Price”).  Seller has estimated Closing Working
Capital to be Four Million Six Hundred Ninety Thousand Dollars ($4,690,000).

 

2.3                                 Purchase Price Adjustment.

 

(a)                                  The Purchase Price paid at the Closing was
preliminarily calculated in accordance with Section 2.2 as if Seller’s estimate
of Closing Working Capital were the actual amount of Closing Working Capital. 
The Purchase Price as so estimated is referred to as the “Estimated Purchase
Price.”

 

(b)                                 No later than forty-five (45) days following
the Closing Date, Buyer shall deliver to Seller a statement (the “Final Closing
Statement”), setting forth its good faith calculation of (i) Closing Working
Capital, determined on a basis consistent with the accounting principles and
policies used in the preparation of the Estimated Purchase Price and the
Financial

 

9

--------------------------------------------------------------------------------


 

Statements (based on a trial balance sheet), and (ii) the Purchase Price
calculated as if Buyer’s calculation of Closing Working Capital were the actual
amount of Closing Working Capital.  The Final Closing Statement shall be
accompanied by a certificate executed by a senior financial officer of Buyer to
the effect that the Final Closing Statement has been prepared in good faith in
accordance with this Section 2.3(b).

 

(c)                                  Buyer shall, upon Seller’s written request,
promptly make available to Seller (i) a copy of all workpapers, financial
information and any other books and records utilized by Buyer in the preparation
of the Final Closing Statement, and (ii) all personnel, including accounting
personnel, of Buyer and its Affiliates (including Western Drilling) involved in
the preparation of the Final Closing Statement.  Seller shall notify Buyer in
writing no later than thirty (30) days following Seller’s receipt of the Final
Closing Statement from Buyer that it accepts the Final Closing Statement or that
there is a dispute as to an item or items reflected thereon.  Such notice shall
set forth Seller’s objections, if any, to the Final Closing Statement in
reasonable detail.  The failure by Seller to give Buyer such notice within such
period shall be deemed to constitute Seller’s acceptance of the Final Closing
Statement.  The parties shall use Commercially Reasonable Efforts to resolve any
such dispute, but if such dispute cannot be resolved by the parties within
thirty (30) days after Seller gives notice of such dispute, it shall be referred
to the Independent Accountant who, acting as an expert and not as an arbitrator,
shall resolve the matters still in dispute and adjust the Final Closing
Statement and/or the Closing Working Capital to reflect such resolution.  The
Independent Accountant’s resolution of the matters in dispute shall be final and
binding on all parties hereto for purposes of the Final Closing Statement and
Closing Working Capital.  The Parties shall instruct the Independent Accountant
to resolve such disputes by making its determination within thirty (30) days
after its engagement. The determination of the Independent Accountant regarding
such dispute shall be conclusive and binding on each party.

 

(d)                                 The scope of any dispute to be resolved by
the Independent Accountant shall be limited to whether the amounts set forth on
the Final Closing Statement (i) were obtained from and in accordance with the
books and records of Western Drilling and (ii) prepared in accordance with GAAP,
applied in a manner consistent with the Financial Statements and this
Agreement.  In resolving any disputed item, the Independent Accountant may not
assign a value to any particular item greater than the greatest value for such
item claimed by Buyer or the Seller or less than the smallest value for such
item claimed by Buyer or the Seller, in each case as presented to the
Independent Accountant.

 

(e)                                  All of the fees and expenses of the
Independent Accountant pursuant to this Section 2.3 shall be apportioned between
Buyer and Seller by the Independent Accountant based upon the inverse proportion
of the disputed amounts resolved in favor of such party (i.e., so that the
prevailing party bears a lesser, or no, amount of such fees, costs and
expenses).

 

(f)                                    Buyer and the Seller shall each make
readily available to the Independent Accountant all relevant work papers and
books and records relating to Western

 

10

--------------------------------------------------------------------------------


 

Drilling, the Final Closing Statement and the computation of Closing Working
Capital as are requested by the Independent Accountant and shall use
Commercially Reasonable Efforts to cooperate with the Independent Accountant in
resolving any disputed matters.

 

(g)                                 If the Purchase Price as finally determined
pursuant to this Section 2.3 (i) is less than the Estimated Purchase Price,
Seller shall pay to Buyer an amount equal to the shortfall, or (ii) is more than
the Estimated Purchase Price, Buyer shall pay to Seller an amount equal to the
excess.  Any such payment pursuant to the preceding sentence shall be made by
wire transfer of immediately available U.S. funds, to an account designated by
Buyer or Seller, as the case may be, on the later of (x) the second (2nd)
Business Day after acceptance by Seller of the Final Closing Statement or
(y) the second (2nd) Business Day following resolution (as contemplated by
Section 2.3(c)) of any dispute concerning the Final Closing Statement.  All
payments made pursuant to this Section 2.3(g) shall be accompanied by interest
at a rate per annum equal to the prime rate as quoted in the “Money Rates”
section of the Wall Street Journal on the Closing Date for the period from the
Closing Date through (but excluding) the date such payment is made.

 

(h)                                 No matter that gives rise to an adjustment
under this Section 2.3 shall be the subject of or eligible for a claim by Buyer
for indemnification under Article VII, except and only to the extent the Damages
arising from such matter exceed the amount of such adjustment.

 

2.4                                 Closing.  The closing of the Interests
Purchase and the other transactions contemplated by this Agreement upon the
terms and subject to the conditions set forth herein (the “Closing”) have taken
place on the date of this Agreement at the offices of Munger, Tolles & Olson
LLP, Los Angeles, California at 10:00 a.m. local time (the “Closing Date”).

 

2.5                                 Closing Obligations.  At the Closing:

 

(a)                                  Seller has delivered to Buyer the following
documents:

 

(i)                                     an executed Assignment Agreement in the
form attached hereto as Exhibit C;

 

(ii)                                  certificate executed by Seller pursuant to
Section 1.1445-2(b)(2) of the Treasury Regulations certifying that Seller is not
a foreign person and is not a disregarded entity;

 

(iii)                               executed copies of the Real Property
Documents in the forms attached hereto as Exhibit D;

 

(iv)                              instruments evidencing the resignation of
(a) each officer of Western Drilling and (b) each of Messrs. Joseph Eller, Terry
Destrampe and Paul Hancock;

 

11

--------------------------------------------------------------------------------


 

(v)                                 the HWOC Services Agreement, executed on
behalf of HWOC;

 

(vi)                              a receipt duly executed by Seller certifying
the receipt from Buyer of payment for the Interests, and all other items to be
delivered to it at the Closing, including all items to be delivered pursuant to
Article II of this Agreement;

 

(vii)                           documentation providing evidence of (A) the
separation by Seller of the Excluded Assets from the Business, such that Buyer
has not, directly or indirectly, acquired any Excluded Assets in connection with
the Interests Purchase and the other transactions contemplated hereby, and
(B) that Seller has cancelled, and has caused its Affiliates (other than HWOC
with respect to accounts payable to Western Drilling in the ordinary course) to
cancel all remaining intercompany debt and other intercompany obligations and
intercompany receivables as between Seller and its post-Closing Affiliates
(other than HWOC with respect to accounts payable to Western Drilling in the
ordinary course), on the one hand, and Western Drilling, on the other, and all
remaining guarantees issued by Western Drilling in support of any indebtedness
for borrowed money of Seller or any of its Affiliates;

 

(viii)                        documentation providing evidence of the transfer
by Seller and its Affiliates of all of the Transferred Assets to Western
Drilling, with the title as represented in Article III with respect thereto;

 

(ix)                                an executed General Release from the
Shareholders in the form attached hereto as Exhibit E;

 

(x)                                   the books and records referenced in
Section 3.7;

 

(xi)                                a certificate of the secretary of Seller,
certifying its articles of incorporation, its bylaws and  its resolutions
relating to this Agreement and the transactions contemplated hereby; and

 

(xii)                             documentation providing evidence of the
transfer of sponsorship of the Profit Sharing Plan from Western Drilling to
HWOC.

 

(b)                                 Buyer’s Closing Deliveries.  Buyer has
delivered to Seller:

 

(i)                                     the Estimated Purchase Price by wire
transfer in immediately available U.S. funds, to the account set forth on
Schedule 2.5(b)(i).

 

(ii)                                  an executed Assignment Agreement in the
form attached hereto as Exhibit C;

 

(iii)                               executed copies of the Real Property
Documents in the forms attached hereto as Exhibit D;

 

12

--------------------------------------------------------------------------------


 

(iv)                              the HWOC Services Agreement, executed on
behalf of Western Drilling; and

 

(v)                                 a receipt duly executed by Buyer certifying
the receipt from Seller of all of the items to be delivered to it at the
Closing, including all items to be delivered pursuant to Article II of this
Agreement.

 

2.6                                 Allocation.  Buyer and Seller agree that the
Purchase Price (which for purposes of this Section 2.6 shall include any
Liabilities required to be treated as part of the Purchase Price for U.S.
federal income Tax purposes), as may be adjusted pursuant to Section 2.3, shall
be allocated to the assets of Western Drilling, including the Transferred
Assets, but excluding the Excluded Assets, in the manner set forth on the
allocation schedule attached hereto as Schedule 2.6 (the “Allocation”).  Buyer
and Seller shall (a) be bound by the Allocation for all purposes, including for
determining any income Taxes for all periods ending on or after the Closing
Date, (b) prepare and file, and cause their Affiliates to prepare and file, all
income Tax Returns on a basis consistent with the Allocation for all periods
ending on or after the Closing Date, and (c) take no position, and cause their
Affiliates to take no position, inconsistent with the Allocation on any such
income Tax Return or in any Proceeding before any Tax Authority relating to any
such income Tax Return.  In the event the Allocation is audited or disputed by
any Tax Authority, or otherwise, the party receiving notice thereof shall
promptly notify the other party.  Buyer and Seller acknowledge and confirm that
the Allocation was determined at arm’s length based on fair market values and
the willingness of Buyer and Seller to proceed with the Interests Purchase and
the other transactions contemplated by this Agreement.

 

2.7                                 Further Assurances.  Without further
consideration therefor, Seller shall, and shall cause its Affiliates to, execute
and deliver to Buyer such further instruments and certificates of conveyance and
transfer as Buyer may reasonably request in order to more effectively convey and
transfer the Interests to Buyer.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Each representation and warranty contained in this Article III is qualified by
disclosures made with respect to the Seller Disclosure Schedules.  Except with
respect to matters set forth in the Seller Disclosure Schedules, Seller hereby
represents and warrants to Buyer, as follows:

 

3.1                                 Organization and Good Standing.  Western
Drilling (a) is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of California, (b) has the
requisite limited liability company power and authority to own, lease and
operate its properties and to carry on its business as now conducted, and (c) is
duly qualified and in good standing to transact business in each U.S.
jurisdiction in which the ownership or leasing of its properties or the conduct
of its business makes such qualification necessary.  Seller is a

 

13

--------------------------------------------------------------------------------


 

corporation duly incorporated, validly existing and in good standing under the
Laws of the State of California.

 

3.2                                 Authority; Execution; Enforceability. 
Seller has all requisite corporate power and authority to (a) execute and
deliver this Agreement and the other agreements, instruments and documents
contemplated hereby (the “Ancillary Agreements”) to which it is a party,
(b) perform its obligations hereunder, and (c) consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party, the performance of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action on the part
of Seller.  Assuming the due authorization, execution and delivery of this
Agreement, and, to the extent required, the Ancillary Agreements by Buyer, each
of this Agreement and the Ancillary Agreements to which they are parties
constitutes the legal, valid and binding obligation of Seller and the
Shareholders, enforceable against each of them in accordance with its terms,
subject to (x) bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights and remedies generally and (y) general
principles of equity.

 

3.3                                 Non-Contravention.  Subject to the
provisions of Section 3.4 regarding Consents, the execution and delivery by
Seller and the Shareholders of this Agreement and the Ancillary Agreements to
which any of them is a party do not, and Seller’s and the Shareholders’
performance hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby shall not, (a) violate any provision of the
articles of incorporation or bylaws of Seller or the articles of organization or
operating agreement of Western Drilling, (b) violate or constitute a breach of
or default under (with notice or lapse of time, or both), or permit termination,
modification or acceleration under, any Major Contract, (c) violate any Law or
Order of any Governmental Authority applicable to Western Drilling, Seller or
either Shareholder, (d) result in the cancellation, modification, revocation or
suspension of any Governmental Approval granted to Western Drilling, or
(e) result in the imposition or creation of any Lien, except for Permitted
Exceptions, upon or with respect to any of the properties or assets of Western
Drilling.

 

3.4                                 Consents.  The execution and delivery by
Seller and the Shareholders of this Agreement and the Ancillary Agreements to
which any of them is a party, Seller’s and the Shareholders’ performance
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby do not require (a) any Consent under any Major Contract, or
(b) any Governmental Approval.

 

3.5                                 Capitalization; No Subsidiaries; Ownership
of Interests.

 

(a)                                  Western Drilling has an authorized
capitalization consisting of 327 membership interests, all of which are issued
and outstanding and held of record by Seller.  All of the issued and outstanding
Interests have been duly and validly authorized and are duly and validly issued,
fully paid and non-assessable, and none of them have been issued in violation of
preemptive or similar rights.  There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other agreements or rights of any kind to purchase or otherwise
acquire any membership interests in Western Drilling, and no

 

14

--------------------------------------------------------------------------------


 

outstanding or authorized equity appreciation, phantom equity, profit
participation, or similar rights for which Western Drilling has any liability. 
Western Drilling has no subsidiaries and does not directly or indirectly own,
control or have any investment or other ownership interest in any corporation,
limited liability company, partnership, joint venture, business trust or other
entity.

 

(b)                                 Seller is the owner of all right, title and
interest (record and beneficial) in and to the Interests.  The delivery to Buyer
of the Interests hereunder will transfer to Buyer valid title to all the
Interests, free and clear of any Liens (other than Liens created by Buyer and
its Affiliates).  There is no outstanding option, warrant, right, commitment,
subscription, call, unsatisfied preemptive right or other agreement or right of
any kind (contingent or otherwise) to purchase or otherwise acquire from such
Seller the Interests.

 

3.6                                 Financial Statements.  Attached to
Section 3.6 of the Seller Disclosure Schedules are true and complete copies of
the 2006 Financial Statements and the Interim Financial Statements
(collectively, the “Financial Statements”).  Other than as set forth on
Section 3.6 of the Seller Disclosure Schedules, the Financial Statements are
derived from the books and records (which are accurate and complete in all
material respects) of Western Drilling, consistent with past practice.  The
Financial Statements are accurate and complete in all material respects and
fairly present the financial position of Western Drilling as of the dates
thereof and the results of its operations and its cash flows for the periods
then ended in accordance with GAAP, subject, in the case of the Interim
Financial Statements, to the absence of footnotes and to normal year-end
reclassifications and adjustments.

 

3.7                                 Books and Records.  The books of account,
minute books, stock record books and other material corporate and company
records of Western Drilling, copies of which have been made available to Buyer,
are complete and correct in all material respects with respect to the past five
(5) year period prior to the date hereof.  The minute books of Western Drilling
contain records of all material meetings held, and corporate action taken by,
the shareholders, Board of Directors and members of Western Drilling during such
five (5) year period and such minutes books are complete and correct in all
material respects with respect to such five (5) year period.

 

3.8                                 Absence of Certain Changes or Events. 
Except as otherwise contemplated, required or permitted by this Agreement, from
the Balance Sheet Date to the Closing Date, there has not occurred any change,
event or circumstance that has resulted in a Material Adverse Effect.

 

3.9                                 Undisclosed Liabilities.  Western Drilling
does not have any Liabilities or obligations, whether known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued or otherwise, and
required to be reflected or reserved against on a balance sheet prepared in
accordance with GAAP, except for (a) liabilities reflected or reserved against
in the Financial Statements, (b) liabilities that have arisen after the Balance
Sheet Date in the Ordinary Course of Business, (c) liabilities disclosed in this
Agreement and in the Seller Disclosure Schedules and (d) liabilities permitted
by, or incurred pursuant to, this Agreement.

 

15

--------------------------------------------------------------------------------


 

3.10                           Property; Title to Assets.

 

(a)           Western Drilling has good and marketable title to, or a valid and
binding leasehold interest in, its material personal property, except for
(i) properties or assets sold or otherwise disposed of in the Ordinary Course of
Business, since the date of the Financial Statements, free and clear of all
Liens, except for Permitted Exceptions, and (ii) the Excluded Assets.

 

(b)           Section 3.10(b) of the Seller Disclosure Schedule sets forth, as
of the date hereof, a non-exclusive listing of those items of equipment
considered by Buyer and Seller to be material to the Business (the “Material
Equipment”).  Western Drilling has good and marketable title to, or a valid and
binding leasehold interest in, the Material Equipment and, as of the Closing,
each items of Material Equipment is in the possession of Western Drilling.

 

3.11                           Sufficiency of Assets.  The tangible personal
property assets of Western Drilling are sufficient for the continued conduct of
the Business after the Closing in substantially the same manner as conducted
prior to the Closing.

 

3.12                           Major Contracts.

 

(a)           Except as disclosed in Section 3.12(a) of the Seller Disclosure
Schedules, as of the date hereof Western Drilling is not a party to or subject
to:

 

(i)            Any well service and/or drilling contracts;

 

(ii)           Any lease of personal or movable property as lessor or lessee,
other than equipment leased from third parties and sublet to customers in the
Ordinary Course of Business and other than leases which do not require payments
in excess of One Hundred Thousand and No/100 Dollars ($100,000.00) individually;

 

(iii)          Any contract for the purchase of materials, supplies, goods,
services, equipment or other assets, other than contracts which do not require
payments in excess of One Hundred Thousand and No/100 Dollars ($100,000.00)
individually;

 

(iv)          Any sales, distribution or other similar agreement providing for
the sale by Western Drilling of materials, supplies, goods, services, equipment
or other assets, other than to customers in the ordinary course of the Business;

 

(v)           Any contract relating to indebtedness for borrowed money (whether
incurred, assumed, guaranteed or secured by any asset);

 

(vi)          Any contract or commitment that limits the freedom of Western
Drilling to compete in any line of business or with any person or in any area or
to own, operate, sell, transfer, pledge or otherwise dispose of or encumber any
asset or which would so limit the freedom of Western Drilling after the Closing;

 

16

--------------------------------------------------------------------------------


 

(vii)         Any contract relating to any guaranty or indemnity issued by
Western Drilling other than in the Ordinary Course of Business;

 

(viii)        Any agreement relating to the acquisition or disposition of any
part of the Business other than sales of inventory in the Ordinary Course of
Business;

 

(ix)           Any other contract or commitment not made in the ordinary course
of the Business consistent with past practice or any other contract or
commitment which involves or could involve consideration individually in excess
of One Hundred Thousand and No/100 Dollars ($100,000.00); and

 

(x)            Any agreement under which Western Drilling has advanced or loaned
any amount of money to any director, officer or employee (collectively, all such
agreements and commitments referenced in clauses (i) through (x) of this
Section 3.12(a) are referred to herein as “Major Contracts”).

 

(b)           Seller has made available to Buyer by posting to IntraLinks copies
of all Major Contracts that are true and complete in all material respects, in
each case subject to Western Drilling’s confidentiality obligations to third
parties and any restrictions on disclosure required by such third parties (and
where such obligations and restrictions have been specifically disclosed on
Schedule 3.12(b) of the Seller Disclosure Schedule).

 

(c)           All of the Major Contracts are in full force and effect in all
material respects (except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, preference, moratorium or other similar
Laws now or hereafter in effect relating to or affecting creditors generally or
by general equity principles (regardless of whether such enforceability is
considered in a Proceeding in equity or at law) and except that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any Proceeding may be brought), and Western Drilling is not and, to the
Knowledge of Seller, no other party is, in breach thereof or default thereunder
in any material respect, nor, to the knowledge of Seller, has any event or
circumstance occurred that, with notice or lapse of time or both, would
constitute any such material default or breach.

 

3.13                           Litigation.  There is no Proceeding, at law or in
equity, pending against or, to the Knowledge of Seller, threatened in writing
against or affecting Western Drilling or which would, individually or in the
aggregate, prohibit or restrict in any material respect the performance by
Seller of Seller’s obligations under this Agreement or the consummation of the
transactions contemplated hereby, nor is there any Order of any Governmental
Authority or arbitrator outstanding against Western Drilling or the Seller. 
There are no unsatisfied judgments against Western Drilling.

 

3.14                           Compliance with Laws.  Western Drilling is, and
at all times during the three (3) years prior to the Closing Date, has been, in
compliance in all material respects with all applicable Laws, Orders of
Governmental Authorities and Governmental Approvals, except for

 

17

--------------------------------------------------------------------------------


 

matters that are the subject of Sections 3.13, 3.15, 3.17, 3.18, 3.19, 3.20 and
3.21, which are controlled by such Sections without duplication with this
Section.

 

3.15                           Licenses and Permits.  Western Drilling possesses
all Governmental Approvals necessary to carry on its Business in the manner
currently conducted.  Each item of Material Equipment has all Governmental
Approvals necessary for the continued operation thereof in a substantially
similar manner as the same is operated as of the Closing Date.  There is not now
pending or, to the Knowledge of Seller, threatened any Proceeding by or before
any Governmental Authority to revoke, cancel, rescind, modify or refuse to renew
in the Ordinary Course of Business any of such Governmental Approval.  In the
past three (3) years, Western Drilling has not received written notice of, nor,
to the Knowledge of Seller, is there, any violation of the terms under which
Western Drilling holds any such Governmental Approval or of any enforcement
action which could result in the suspension or termination of any such license
or permit.

 

3.16                           Real Property.

 

(a)           Western Drilling owns no Real Property.

 

(b)           Section 3.16(b) of the Seller Disclosure Schedules sets forth the
address of each parcel of Real Property which as of immediately prior to the
Closing is subject to a leasehold or subleasehold interest possessed by Western
Drilling and a true and complete list of all leases and subleases for each such
parcel.  Seller has made available to Buyer by posting to Intralinks copies of
all Leases that are true and complete in all material respects, in each case
subject to Seller’s and Western Drilling’s confidentiality obligations to third
parties and any restrictions on disclosure required by such third parties. 
Except for Permitted Exceptions and for matters that would not have a Material
Adverse Effect:

 

(i)            each such lease or sublease constitutes a valid and binding
obligation of Western Drilling, enforceable against such company in accordance
with its terms in all material respects, subject to (x) bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, (y) general principles of equity, and (z) considerations of
public policy relating to indemnification; and

 

(ii)           Western Drilling is not in breach of or default under any such
lease or sublease, and no event has occurred that (with notice or lapse of time,
or both) would constitute a breach of or default under, or permit termination,
modification or acceleration under, such lease or sublease.

 

3.17                           Intellectual Property.  Western Drilling owns or
has the right to use all of the material Intellectual Property used by it in the
conduct of the Business as currently conducted.  Section 3.17 of the Seller
Disclosure Schedules contains a list of all registered trademarks, registered
service marks and registered trade names and all applications for registration
for any of the foregoing owned or used by Western Drilling.  Western Drilling
has no patents or registered copyrights.  Except for licenses listed in
Section 3.17 of the Seller Disclosure Schedules, Western

 

18

--------------------------------------------------------------------------------


 

Drilling has not granted to any Person the right to use any Intellectual
Property.  To Seller’s Knowledge, no use by Western Drilling of any Intellectual
Property infringes upon the intellectual property rights of any third party,
except as would not have a Material Adverse Effect.  No proceedings are pending
or, to Sellers’ Knowledge, threatened in writing, alleging that the use by
Western Drilling of any Intellectual Property infringes upon the rights of any
third party and no claim has been received by Seller alleging any such
infringement.

 

3.18                           Tax Matters.  Except as set forth on Section 3.18
of the Seller Disclosure Schedules:

 

(a)           Filing of Tax Returns.  Western Drilling has timely filed or
caused to be timely filed with the appropriate Tax Authorities all Tax Returns
required to be filed by it under applicable Law (taking into account any
applicable extensions).  Neither Western Drilling nor any Person on behalf of
Western Drilling has requested any extension of time within which to file any
Tax Return, which Tax Return has not been filed.

 

(b)           Payment of Taxes.  All Taxes due and payable by Western Drilling
in respect of periods ending on or before the Closing Date (whether or not shown
to be due and payable on any Tax Return) have been timely paid, or will be
timely paid, on or before the Closing Date.  Western Drilling has withheld,
collected, or paid over (or will pay over) in a timely manner to the appropriate
Tax Authority all Taxes required to have been withheld, collected, or paid on or
before the Closing Date in connection with amounts paid or owing to any
employee, independent contractor, creditor, shareholder, or any other third
party.

 

(c)           Audits, Investigations or Claims.  There are no audits,
examinations, investigations, claims, assessments or other Proceedings relating
to Western Drilling with respect to any Tax either (A) pending, (B) claimed or
raised by any Tax Authority in writing, or (C) as to which Seller has Knowledge
based upon personal contact with any agent or representative of any Tax
Authority.  There are no Liens (other than Permitted Exceptions) for Taxes on
any of the assets of Western Drilling (including the Transferred Assets). 
Western Drilling has not waived any statute of limitations in respect of any Tax
or agreed to any extension of time with respect to any Tax assessment or
deficiency.  No power of attorney granted by Western Drilling with respect to
any Taxes is currently in force.

 

(d)           Non-Foreign Status.  Seller is not a foreign person within the
meaning of Treasury Regulations Section 1.1445-2(b)(2) and Section 1445(f)(3) of
the Code.

 

(e)           Tax Returns.  Western Drilling has not engaged in any transaction
described as a “reportable transaction” in Treasury Regulations
Section 1.6011-4(b), including any transaction that is the same or substantially
similar to a transaction that the IRS has determined to be a Tax avoidance
transaction or that the IRS has identified through a notice, Treasury Regulation
or other form of published guidance as a “listed transaction,” as such term is
defined in Treasury Regulations Section 1.6011-4(b)(2).

 

19

--------------------------------------------------------------------------------


 

(f)            S Corporation Matters.  Western Drilling, Inc. filed a properly
executed Form 2553 with the IRS to elect under Subchapter S of the Code to be an
“S corporation” within the meaning of Section 1361 of the Code.  Western
Drilling, Inc.’s S Election became effective on September 1, 2005 and Western
Drilling, Inc. was at all times from and including September 1, 2005, through
and including the effective time of the Conversion an “S corporation” within the
meaning of Section 1361 of the Code (and an “S corporation” for all applicable
state and local income Tax purposes).

 

(g)           Disregarded Entity.  Western Drilling will, on the Closing Date
and on the day before the Closing Date, be disregarded for U.S. federal Tax
purposes under Treasury Regulations §§ 301.7701-2 and 301.7701-3 (and for state
and local Tax purposes under comparable provisions of state and local Tax Law)
(a “Disregarded Entity”).  No action has been taken prior to the Closing that
would result in Western Drilling’s being classified as an entity that is not a
Disregarded Entity.

 

(h)           Other.  Western Drilling (i) does not have any liability for the
Taxes of any entity under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract, or otherwise, (ii) is not a party to or bound by, and has no
obligation under, any Tax allocation or Tax sharing agreement, Tax indemnity
agreement, or similar written or unwritten agreement or arrangement, (iii) is
not a party to or bound by, and has no obligation under, any agreement, ruling
or compromise entered into between Western Drilling and any Tax Authority
regarding Taxes or the assessment or payment thereof, (iv) is not a party to any
agreement, contract, arrangement or plan that has resulted, or could result,
individually or in the aggregate, in the payment of “excess parachute payments”
within the meaning of Section 280G of the Code (or any corresponding provision
of state, local or foreign Law), and (v) has not distributed stock of another
Person, nor has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed by Section 355 or 361 of the
Code.  Western Drilling is not, and will not be, required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any
(A) change in method of accounting for any taxable period ending on or before
the Closing Date, (B) “closing agreement” as described in Section 7121 of the
Code (or any corresponding or similar provision of state, local or foreign Law)
executed on or before the Closing Date, (C) installment sale or open transaction
disposition made on or before the Closing Date, or (D) prepaid amount received
on or before the Closing Date.  Western Drilling has not received any written
notice that a claim has been made by any Tax Authority or other governmental
entity in a jurisdiction where Western Drilling does not file Tax Returns that
Western Drilling is or may be subject to taxation by that jurisdiction.

 

3.19                           Employee Benefits.

 

(a)           Section 3.19(a) of the Seller Disclosure Schedules sets forth each
Employee Benefit Plan that Western Drilling maintains or to which Western
Drilling contributes.  Seller has made available to Buyer by posting to
IntraLinks, or otherwise has made available to

 

20

--------------------------------------------------------------------------------


 

Buyer copies of all such Employee Benefit Plans that are true and complete in
all material respects.

 

(b)           Each Employee Benefit Plan (and each related trust, custodial
account or insurance contract) has been administered and operated in compliance
with its governing documents and complies in form and in operation in all
material respects with the applicable requirements of Governmental Authorities
and Law, including ERISA and the Code.  Each Employee Benefit Plan that is
intended to be qualified under Code Section 401(a) and any trust relating to an
Employee Benefit Plan that is intended to be exempt for Tax under Code
Section 501(a) has received a favorable determination letter from the Internal 
Revenue Service with respect to such plan’s or trust’s qualified or Tax exempt
status, as applicable, and complies in form and operation with the requirements
of Code Section 401(a) in all material respects.

 

(c)           Western Drilling has not engaged in any prohibited transaction or
any violation of its fiduciary duties with respect to any Employee Benefit Plan,
and no act, omission or transaction has occurred with respect to any Employee
Benefit Plan which would result in imposition on Western Drilling or its
Affiliates of (a) any material liability for a breach of fiduciary duty
liability damages under 409 of ERISA or (b) any material civil penalty assessed
pursuant to subsections (c), (i) or (1) of Section 502 of ERISA.

 

(d)           No charge, complaint, claim or demand with respect to the
administration or investment of the assets of any Employee Benefit Plan (other
than routine claims for benefits) is pending or, to the Knowledge of the Seller,
threatened, and there is no matter pending with respect to any Employee Benefit
Plan before any Governmental Authority that could result in material liability
to Western Drilling.

 

(e)           Western Drilling has no liability, contingent or otherwise, with
respect to any multiemployer plan (as defined in Section 3(37) of ERISA) or any
defined benefit plan subject to Title IV of ERISA.

 

(f)            Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will entitle any
current or former employee, director or independent contractor of Western
Drilling to severance pay or any other payment or benefit under any Employee
Benefit Plan, or accelerate the time of payment or vesting of any benefits under
any Employee Benefit Plan, or increase the amount of compensation due any
current or former employee, director or independent contractor of Western
Drilling.

 

(g)           No Employee Benefit Plan provides for medical or other health
benefits or for medical or life insurance benefits following an individual’s
termination of employment to be self-funded by Western Drilling, and Western
Drilling has made no commitments to provide such coverage, except, in each case,
as required by the Consolidated Omnibus Budget Reconciliation Act of 1985 or
similar applicable Law.

 

21

--------------------------------------------------------------------------------


 

(h)           All contributions required to be made to each Employee Benefit
Plan under the terms of such Employee Benefit Plan, the Code, ERISA or other
applicable law have been timely made or reserved for on the Financial
Statements.

 

(i)            Except for the Western Drilling, Inc. Money Purchase Pension
Plan, the Profit Sharing Plan is the only Employee Benefit Plan currently or
within the last six years maintained by Western Drilling or is Affiliates that
is intended to be qualified under Code Section 401(a), no Employee Benefit Plan
is funded by a trust that is intended to be exempt from federal income taxation
pursuant to Code Section 501(c)(9), and no Employee Benefit Plan is in violation
of Code Section 409A.

 

3.20                           Labor Matters.

 

(a)           Section 3.20 of the Seller Disclosure Schedule lists all Persons
currently employed by Western Drilling and all contract employees providing
services to Western Drilling as independent contractors as of March 31, 2008 and
provides, with respect to such Persons, their job title, applicable compensation
and their names.

 

(b)           To the Knowledge of the Seller, no Key Employee has expressed a
current intention to terminate employment with Western Drilling.  There are no
employment, severance, termination or other similar agreements, policies or
obligations providing for employment or for payment of severance, benefits or
termination costs, whether written or oral, accruing to the benefit of any
director, officer or Employee of Western Drilling, except for any agreements
disclosed on Section 3.20 of the Seller Disclosure Schedules.

 

(c)           There is no material Proceeding pending or, to the Knowledge of
the Seller, threats that are perceived as credible, against Western Drilling
pertaining to terms and conditions of employment, including those relating to
wages, hours, benefits, collective bargaining, employment discrimination or
harassment, statutory rights, public policy or retention claims, affirmative
action plans, occupational safety and health, laws guaranteeing rights to leave
or compensation time, the WARN Act or the payment of or withholding of Taxes and
other sums.

 

(d)           Western Drilling has no collective bargaining agreement or other
labor union Contract applicable to the Employees, and there are no current
negotiations regarding entering into any such agreement.  Western Drilling has
not recognized any labor organization, nor has any such organization been
certified, as the exclusive bargaining agent of any employees of Western
Drilling.  To the Knowledge of the Seller, there are no union organizing efforts
in progress relating to Western Drilling.

 

(e)           Western Drilling has complied in all material respects with all
Laws relating to the employment of labor at all times during the forty-eight
(48) months prior to the Closing Date.

 

(f)            There are no pending, or to the Knowledge of the Seller,
threatened strikes, work stoppages, slowdowns or lockouts against Western
Drilling by any Employees, and

 

22

--------------------------------------------------------------------------------


 

there are no pending or to the Knowledge of the Seller, threatened in writing,
unfair labor practice charges, grievances or complaints against Western
Drilling, nor have any of the foregoing occurred in the last twenty-four (24)
months.  To the Knowledge of the Seller, Western Drilling is not engaged in any
unfair labor practice.

 

3.21                           Environmental Matters.  Western Drilling is in
compliance in all material respects with all Environmental Laws and has, for the
past four (4) years, been in compliance in all material respects with all
Environmental Laws.  Except for matters disclosed in Section 3.21 of the Seller
Disclosure Schedules, neither Seller nor Western Drilling has received any
written or oral notice and nothing has come to their attention to the effect
that: (a) the properties, operations and activities of Western Drilling are not
in compliance with all applicable Environmental Laws or require response,
remedial, corrective action or cleanup of any kind under any applicable
Environmental Laws that individually or in the aggregate would be material to
Western Drilling; (b) Western Drilling is subject to any existing, pending or
threatened action, suit, investigation, inquiry or Proceeding by or before any
court or governmental authority under any Environmental Law; (c) all
governmental licenses, permits, authorizations, consents or approvals affecting,
or relating in any way to, Western Drilling or the Business, if any, required to
be obtained or filed by Western Drilling under any Environmental Law have not
been obtained or filed and any such required permits are not valid and currently
in full force and effect and (d) there has been any release of any hazardous
substance, pollutant or contaminant into the environment by Western Drilling in
material violation of any applicable Environmental Law. Western Drilling has
made available to the Buyer all internal and external environmental audits and
studies and all correspondence on substantial environmental matters (in each
case relevant to Western Drilling) in the possession of Western Drilling or the
Seller.  Except for the underground storage tanks referenced in the Phase I
environmental report made available to Buyer by Western Drilling, there are
currently no, and to the Knowledge of Seller, there never have been any,
underground storage tanks on Real Property at any time owned, leased or operated
by Western Drilling.

 

3.22                           Related Party Transactions.  Other than the
Excluded Assets and the Transferred Assets, no employee, officer, director,
shareholder, or Affiliate of Western Drilling or any family member or Affiliate
of Western Drilling, is a party to any contract, commitment or transaction with
Western Drilling or has any interest in any property used by the Western
Drilling.

 

3.23                           Brokers and Finders.  Except for Simmons &
Company International, whose fees shall be paid by Seller, no agent, broker,
investment banker, intermediary, finder or firm acting on behalf of Seller or
Western Drilling is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, from Seller or Western
Drilling in connection with the execution and delivery of this Agreement,
Seller’s performance hereunder, or the consummation of the transactions
contemplated hereby.

 

3.24                           Insurance.  Section 3.24 of the Seller Disclosure
Schedules lists the insurance policies held by Western Drilling, copies of
which, and claims histories for the past two (2) years under which, have been
made available to Buyer by posting to IntraLinks.

 

23

--------------------------------------------------------------------------------


 

3.25                           Customers.  Section 3.25 of the Seller Disclosure
Schedules sets forth (a) a list of the top twenty (20) customers of Western
Drilling for the 2007 calendar year, (b) the gross sales by Western Drilling
attributable to each of such customers for such period and (c) whether there is
a written contract with each of such customers.  Since the Balance Sheet Date,
none of the customers listed on Section 3.25 of the Seller Disclosure Schedule
has cancelled or terminated or, to the Knowledge of Seller, made threats that
are perceived as credible about its intention to cancel or terminate its
business relationship with Western Drilling.  Western Drilling is not currently
obligated to share any cost savings or reduction with any third party pursuant
to any Contract, including, without limitation any contract set forth on
Section 3.12 of the Seller Disclosure Schedules.

 

3.26                           Disclosure.  None of the representations or
warranties or other statements made by the Seller in this Agreement or the
Seller Disclosure Schedules, when taken as a whole, contain any untrue statement
or omit to state a material fact necessary to make any of them, in light of the
circumstances in which they were made, not misleading.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

4.1                                 Organization and Good Standing.  Buyer is a
limited liability company (a) duly formed, existing and in good standing under
the Laws of its jurisdiction of formation, (b) has the requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now conducted, and (c) is duly qualified and in good standing to
transact business in each U.S. jurisdiction in which the ownership or leasing of
its properties or the conduct of its business makes such qualification
necessary, except where failures to be so qualified and in good standing would
not, individually or in the aggregate, prohibit, restrict or delay, in any
material respect, the performance by Buyer of Buyer’s obligations hereunder or
the consummation of the transactions contemplated hereby.

 

4.2                                 Authority and Enforceability.  Buyer has all
requisite corporate power and authority to execute and deliver this Agreement
and the Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and the Ancillary
Agreements to which it is a party by Buyer, its performance hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of Buyer.  Each of this Agreement and the Ancillary Agreements to
which it is a party has been duly executed and delivered by Buyer and, assuming
due execution and delivery by Seller, constitutes a valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms and conditions,
except as the same may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, preference, moratorium or other similar Laws now or
hereafter in effect relating to or affecting creditors generally or by general
equity principles (regardless of whether such enforceability is

 

24

--------------------------------------------------------------------------------


 

considered in a Proceeding in equity or at law) and except that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any Proceeding may be brought.

 

4.3                                 Non-Contravention.  Subject to the
provisions of Section 4.4 regarding  Consents, the execution and delivery of
this Agreement and the Ancillary Agreements to which it is a party by Buyer do
not, and Buyer’s performance hereunder and thereunder and the consummation of
the transactions contemplated hereby and thereby shall not (a) violate any
provision of the organizational documents of Buyer, (b) violate or constitute a
breach of or default under (with notice or lapse of time, or both), or permit
termination, modification or acceleration under, any Contract to which Buyer is
party or by which Buyer’s assets are bound, except where such violations,
breaches, defaults, terminations, modifications and accelerations would not,
individually or in the aggregate, prohibit, restrict or delay, in any material
respect, the performance by Buyer of Buyer’s obligations under this Agreement or
the consummation of the transactions contemplated hereby, or (c) violate any Law
or Order of any Governmental Authority applicable to Buyer, except where such
violations would not, individually or in the aggregate, prohibit, restrict or
delay, in any material respect, the performance by Buyer of Buyer’s obligations
under this Agreement or the consummation of the transactions contemplated
hereby.

 

4.4                                 Consents.  The execution and delivery by
Buyer of this Agreement, Buyer’s performance hereunder, and the consummation of
the transactions contemplated hereby do not require (a) any Consent under any
Contract to which Buyer is party or by which Buyer’s assets are bound, except
where failures to obtain such Consents would not, individually or in the
aggregate, prohibit, restrict or delay, in any material respect, the performance
by Buyer of Buyer’s obligations under this Agreement or the consummation of the
transactions contemplated hereby, or (b) any Governmental Approval, except where
failures to obtain such Governmental Approval would not, individually or in the
aggregate, prohibit, restrict or delay, in any material respect, the performance
by Buyer of Buyer’s obligations under this Agreement or the consummation of the
transactions contemplated hereby.

 

4.5                                 Litigation.  There is no Proceeding, at law
or in equity, pending against or, to the Knowledge of Buyer, threatened against
or affecting Buyer, nor is there any Order of any Governmental Authority or
arbitrator outstanding against Buyer, in each case the adverse outcome of which
would, individually or in the aggregate, prohibit, restrict or delay, in any
material respect, the performance by Buyer of Buyer’s obligations under this
Agreement or the consummation of the transactions contemplated hereby.

 

4.6                                 Brokers and Finders.  No agent, broker,
investment banker, intermediary, finder or firm acting on behalf of Buyer is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee, directly or indirectly, from Buyer in connection with the execution
and delivery of this Agreement, Buyer’s performance hereunder, or the
consummation of the transactions contemplated hereby.

 

4.7                                 No Knowledge of Seller’s Breach.  To the
Knowledge of Buyer, Seller is not in breach of any representation or warranty in
ARTICLE III of this Agreement (a) that could

 

25

--------------------------------------------------------------------------------


 

reasonably be expected to result in Damages in an amount greater than the
threshold amount described in Section 7.3(a) (i.e. $505,000) and (b) where such
Knowledge is based on facts (i) that are derived from a source other than
Seller, Western Drilling or any of their respective officers, employees, agents
or consultants, and (ii) that Buyer reasonably believes are not known to Seller.

 

ARTICLE V
COVENANTS

 

5.1                                 Publicity.  Any party may issue a press
release or make a public statement following the Closing regarding the subject
matter of this Agreement.  Any party issuing a press release or other written
public statement shall furnish a copy to the other party prior to its
dissemination.  Nothing herein shall limit the ability of any party hereto to
make any disclosures required by Law in a timely manner.

 

5.2                                 Directors’ and Officers’ Indemnification. 
For a period of not less than six (6) years from the Closing Date, Buyer shall
use its Commercially Reasonable Efforts to cause Western Drilling to exculpate,
indemnify, advance expenses to and hold harmless all of its past and present
directors, officers, employees and agents for any acts or omissions occurring at
or prior to the Closing to the greatest extent currently permitted under Western
Drilling’s organizational documents and applicable Law, provided that such
indemnity and other rights shall not apply to any claim by Buyer against any of
the Sellers under this Agreement or any of the Ancillary Agreements.  In the
event that any claim for indemnification or advancement of expenses is asserted
or made within such six (6) year period, all rights to indemnification and
advancement of expenses shall continue until such claim is disposed of or all
Orders of any Governmental Authorities in connection with such claim are fully
satisfied.

 

5.3                                 Tax Matters.  The following provisions shall
govern the allocation of responsibility as between Buyer and Seller for certain
tax matters following the Closing Date:

 

(a)           Tax Indemnification.

 

(i)            Seller and the Shareholders, jointly and severally, shall
indemnify and hold the Buyer Indemnified Parties harmless from and against any
Damages for, arising out of, resulting from, relating to, in the nature of, or
caused by  (A) all Taxes (or the non-payment thereof) of Western Drilling and
Seller for all taxable periods ending on or before the Closing Date and the
portion through the end of the Closing Date for any taxable period that includes
(but does not end on) the Closing Date (“Pre-Closing Tax Periods”), including,
without limitation, any Taxes imposed in connection with the deemed sale of
Western Drilling’s assets resulting from consummation of the transactions
contemplated by this Agreement, (B) any and all Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which Western Drilling
is or was a member on or prior to the Closing Date, including pursuant to
Treasury Regulation §1.1502-6 or 1.1502-78(b)(2) or any analogous or similar
state, local, or foreign Law or regulation, (C) any and all Taxes of any Person
imposed on Western Drilling as a transferee or successor, by contract or
pursuant to any Law, rule or regulation, which Taxes

 

26

--------------------------------------------------------------------------------


 

relate to an event or transaction occurring (other than an event or transaction
of Buyer or its Affiliates) before the Closing and (D) the Interests Purchase
not being treated for U.S. federal income Tax purposes (and state, local and
foreign Tax purposes where applicable) as the purchase by Buyer of all of the
assets held by Western Drilling (including Transferred Assets) in exchange for
the Purchase Price as a result of a breach of any representation or warranty
contained in Section 3.18(g); provided in each case that no indemnification will
be made to the extent such Taxes have been taken into account in determining the
Closing Working Capital as shown on the Final Closing Statement that has become
final and binding pursuant to Section 2.3,  and provided further, that no amount
shall be payable by Seller or the Shareholders pursuant to clause (A), (B) or
(C) of this Section 5.3(a)(i) for any Damages other than Taxes until the
aggregate amount of such Damages exceeds $100,000 and then only to the extent by
which such Damages exceed such threshold amount, provided however, that this
limitation shall not apply in the event of fraud, intentional misrepresentation
or willful misconduct.

 

(ii)           Buyer shall indemnify and hold the Seller Indemnified Parties
harmless from and against all Taxes (or the non-payment thereof) relating to the
income or activities of Western Drilling for all taxable periods that are not
Pre-Closing Tax Periods, including for the portion beginning immediately after
the Closing Date of any taxable period that includes (but does not end on) the
Closing Date.

 

(iii)          If a claim shall be made by any Tax Authority with respect to
Taxes, which, if successful, might result in an indemnity payment to a party
pursuant to this Section 5.3, the provisions of Section 7.2(c) shall apply with
respect to such claim.

 

(b)           Straddle Period.  In the case of any taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes for the portion of such Straddle Period through the end of the Closing
Date shall be determined based on an interim closing of the books as of the
close of business on the Closing Date, except that the amount of any property or
ad valorem Taxes or franchise Taxes (which are measured solely by, or based
solely upon, capital, debt or a combination of capital and debt) for the portion
of such Straddle Period through the end of the Closing Date shall be determined
on a per diem basis.

 

(c)           Tax Treatment of Interests Purchase.  Buyer and Seller agree to
report and file (and to cause their Affiliates to report and file) their U.S.
federal income Tax Returns (and state and local income Tax Returns where
applicable) in all respects and for all purposes consistent with the Intended
Tax Treatment.  Buyer and Seller further agree not to take (and to cause their
respective Affiliates not to take) any position, whether in any Tax Return,
audit, examination, claim, adjustment, litigation or other proceeding with
respect to U.S. federal income Tax (and state and local income Tax where
applicable), which is inconsistent with such Intended Tax Treatment.

 

27

--------------------------------------------------------------------------------


 

(d)           Filing of Tax Returns.

 

(i)            Seller shall cause to be prepared, at its cost and expense, each
Tax Return required to be filed by Western Drilling for each period ending on or
before the Closing Date, including the preparation of any short-period Tax
Return ending on the Closing Date provided, however, that Seller shall make such
Tax Return and the related work papers available to Buyer at least 15 days (or,
in the case of an income or franchise Tax Return, 60 days) before the due date
(including any extensions thereof) for filing such Tax Return to provide Buyer
with a meaningful opportunity to analyze and comment on such Tax Return and have
such Tax Return modified before the filing of such Tax Return.

 

(ii)           Buyer shall cause to be prepared, at its cost and expense, each
Tax Return required to be filed by Western Drilling for each period beginning on
or before the Closing Date and ending after the Closing Date and shall determine
in accordance with Section 5.3(b) and Section 5.3(d)(vii) the amount of Tax due
with respect to the portion of such period ending on the Closing Date, which
determination shall be set forth in a statement (“Statement”) prepared by Buyer;
provided, however, that Buyer shall make such Tax Return, the Statement related
thereto, and the related work papers available to Seller at least 15 days (or,
in the case of an income or franchise Tax Return, 60 days) before the due date
(including any extensions thereof) for filing such Tax Return to provide Seller
with a meaningful opportunity to analyze and comment on such Tax Return and have
such Tax Return modified before the filing of such Tax Return.

 

(iii)          Each Tax Return described in Section 5.3(d)(i) and (ii) shall be
timely filed and shall be prepared in accordance with past Tax accounting
practices, methods and elections used with respect to the Tax Return in question
(except to the extent (A) any such past practice, method or election or any such
matter is not, or is no longer, permissible under the applicable Tax Law or
(B) otherwise required as a result of the Tax treatment described in Sections
5.3(b) or 5.3(c), the Allocation, or the transactions contemplated by this
Agreement), and to the extent any items are not covered by such past practices,
methods or elections (or in the event any such past practice, method or election
or any such matter is not, or is no longer, permissible under the applicable Tax
Law) or otherwise required as a result of the Tax treatment described in
Sections 5.3(b) or 5.3(c), the Allocation, or the transactions contemplated by
this Agreement, in accordance with reasonable Tax accounting practices selected
by the party preparing such Tax Return after consultation with, and with the
consent of, the other party hereto (which consent shall not be unreasonably
withheld, delayed or conditioned); provided, however, that no position shall be
taken in any such Tax Return unless the tax treatment of such position would
more likely than not be sustained on its merits if challenged.

 

(iv)          Buyer and Seller shall attempt in good faith to reach agreement
with respect to any issue resulting from any review of a Tax Return or a
Statement.  Should Buyer and Seller fail to reach such an agreement within 10
days after delivery of such Tax Return and, if applicable, the Statement related
thereto (or, in the case of an income or

 

28

--------------------------------------------------------------------------------


 

franchise Tax Return, within 30 days after delivery of such Tax Return and, if
applicable, the Statement related thereto), a determination with respect to such
issue shall be made by the Independent Accountant, whose decision shall be final
and binding upon the parties for purposes of finalizing such Tax Return for
filing with the appropriate Tax Authority and the Statement related thereto. 
All of the fees and expenses of the Independent Accountant pursuant to this
Section 5.3(d)(iv) shall be apportioned between Buyer and Seller by the
Independent Accountant based upon the inverse proportion of the amounts resolved
in favor of each such party (i.e., so that the prevailing party bears a lesser,
or no, amount of fees and expenses).

 

(v)           Seller shall pay to the appropriate Tax Authority or to Buyer, as
appropriate, the amount of Tax that is shown as due on a Tax Return described in
Section 5.3(d)(i), and shall pay to Buyer the amount of Tax that is shown as due
on a Statement prepared with respect to a Tax Return described in
Section 5.3(d)(ii), no later than (or, if paid to Buyer, at least two (2) days
before) the due date, including any extensions thereof, for filing such Tax
Return; except to the extent such Taxes have been taken into account in
determining the Closing Working Capital as shown on the Final Closing Statement
that has become final and binding pursuant to Section 2.3.

 

(vi)          Buyer shall prepare and file, or cause to be prepared and filed,
all Tax Returns required to be filed by Western Drilling for all periods
beginning after the Closing Date.

 

(vii)         Buyer and Seller agree to report all transactions not in the
Ordinary Course of Business occurring on the Closing Date after Buyer’s purchase
of the Interests as allocable to Buyer’s period of ownership to the extent
permitted by applicable Tax Law.  Buyer agrees to indemnify Seller for any
additional Tax owed by Seller (including Tax owed by Seller due to this
indemnification payment) resulting from any transaction engaged in by Western
Drilling not in the Ordinary Course of Business occurring on the Closing Date
after Buyer’s purchase of the Interests.

 

(e)           Cooperation on Tax Matters.  Buyer and Seller shall, and shall
cause their respective Affiliates to, cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns with respect to Western Drilling and any audit, litigation or other
Proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the request of the other party) the provision of records and
information that are reasonably relevant to any such Tax Returns or audit,
litigation or other Proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  Buyer and Seller agree, and Buyer shall cause its
Affiliates, (A) to retain all books and records with respect to Tax matters
relating to Western Drilling for any taxable period beginning before the Closing
Date until the expiration of the statute of limitations (and, to the extent
notified by Buyer or Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Taxing Authority, and (B) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so

 

29

--------------------------------------------------------------------------------


 

requests, Buyer or Seller shall, and Buyer shall cause its Affiliates to, allow
such party to take possession of such books and records.  Buyer and Seller
further agree, upon request, to use, and cause their respective Affiliates to
use, their respective Commercially Reasonable Efforts to obtain any certificate
or other document from any Tax Authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to any of the transactions contemplated by this Agreement).

 

(f)            Tax Refunds.  The amount or economic benefit of any refunds of
Taxes received by Seller, Buyer or Western Drilling for any Pre-Closing Tax
Period of Western Drilling shall be for the account of Seller except as
otherwise provided in this Section 5.3(f).  The amount or economic benefit of
any refunds of Taxes received by Seller, Buyer or Western Drilling for any
periods that are not Pre-Closing Tax Periods of Western Drilling shall be for
the account of Buyer.  In the case of a Straddle Period, the amount or economic
benefit of any refunds received by Seller, Buyer or Western Drilling shall be
apportioned between Seller and Buyer in accordance with Section 5.2(b) except as
otherwise provided in this Section 5.3(f).  In addition, (A) to the extent there
is a refund or credit against Tax by a Tax Authority to Seller, Buyer or Western
Drilling of any liability for a Tax accrued on the Final Closing Statement that
has become final and binding pursuant to Section 2.3, it shall be for the
account of Seller, and (B) to the extent there is a refund or credit against Tax
by a Tax Authority to Seller, Buyer or Western Drilling of any amount of Tax
that increased the Purchase Price pursuant to Section 2.3 by reason of the
inclusion of an asset (or reduction of a liability) with respect to such Tax on
the Final Closing Statement that has become final and binding pursuant to
Section 2.3, it shall be for the account of Buyer, and to the extent the amount
of such asset (or reduction of a liability) exceeds the amount of such refund or
credit, Seller shall pay to Buyer the amount of such excess.  Any such amounts
owing to Seller or Buyer, as applicable, as provided in this
Section 5.2(f) shall be paid by Buyer or Seller, as applicable, within fifteen
(15) Business Days of the receipt of any such payments, credits, or refunds.

 

(g)           Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement and the transfer of the Transferred Assets (“Transfer Taxes”), shall
be paid one half by Seller and one half by Buyer; provided, however, that any
Transfer Taxes due in connection with the Restructuring shall be paid by Seller.

 

(h)           Tax Treatment of Indemnity Payments.  The parties hereto agree to
treat any indemnity payment made pursuant to this Agreement as an adjustment to
the Purchase Price for federal, state, local and foreign income Tax purposes.

 

(i)            Termination of Tax Sharing Agreements.  The Seller shall cause
any and all Tax sharing or allocation agreements, intercompany agreements or
other agreements or arrangements, between Western Drilling and any other Person
and relating to any Tax matters to be terminated with respect to Western
Drilling as of the day before the Closing Date, and from

 

30

--------------------------------------------------------------------------------


 

and after the Closing Date, Western Drilling shall not be bound thereby or have
any liability thereunder for any taxable period (whether past, current or future
taxable periods).

 

5.4                                 Books and Records.

 

(a)           Except as otherwise provided in Section 5.3(e), Buyer shall, and
shall cause its Affiliates to, retain all books and records relating to Western
Drilling for a period of six (6) years after the Closing Date.  In addition to
the foregoing, each of Buyer and Seller shall, and shall cause its Affiliates
to, afford to the other party hereto, and its counsel, accountants and other
authorized agents and representatives, during normal business hours, upon
reasonable notice and upon the execution and delivery of a confidentiality and
non-disclosure agreement in customary form and substance (which shall include
appropriate exceptions for disclosure relating to Tax matters), reasonable
access to the personnel, books, records and other data relating to Western
Drilling and the Employees, and the right to make copies and extracts therefrom,
to the extent that such access may be reasonably required by the requesting
party (i) to facilitate the investigation, litigation and final disposition of
any claims or audits which may have been or may be made against any such party
or its Affiliates, (ii) for the preparation of Tax Returns and other documents
and reports that such party or its Affiliates are required to file with
Governmental Authorities, (iii) for accounting purposes (including for purposes
of preparing closing financial statements, and closing the books and records, of
Western Drilling) and (iv) for any other reasonable business purpose.  The
foregoing shall not require any party to permit any inspection, or to disclose
any information, that in its reasonable judgment, upon the advice of outside
counsel, is reasonably likely to result in the waiver of any attorney-client
privilege.

 

(b)           Seller may retain (i) CD copies of the materials included on
IntraLinks in connection with the Auction, the Interests Purchase and the other
transactions contemplated by this Agreement, together with CD copies of all
documents referred to in such materials, (ii) all internal correspondence and
memoranda, valuations, investment banking presentations and bids received from
other Persons in connection with the Auction, the Interests Purchase and the
other transactions contemplated by this Agreement, and (iii) copies of all
consolidated and combined financial information and all other accounting records
prepared or used in connection with the preparation of the Financial Statements.

 

5.5                                 No Other Representations.  Buyer
acknowledges that it is, subject to Seller’s express representations,
warranties, covenants and obligations under this Agreement, acquiring Western
Drilling on an “as is, where-is” basis, with all faults, in reliance upon
Buyer’s inspection thereof.  Except as otherwise expressly set forth in this
Agreement, and without limiting Seller’s express representations and warranties,
Seller makes no representation or warranty of any kind whatsoever with respect
to any of the assets or liabilities of Western Drilling, whether express or
implied, including any representations or warranties concerning or with respect
to (a) the value, nature, quality of condition, or state of repair of any of the
assets of Western Drilling, or (b) the habitability, merchantability,
marketability, profitability or fitness for a particular purpose of any personal
or real property owned or leased by Western Drilling.  Buyer hereby expressly
disclaims the implied warranty of habitability, the implied warranty of

 

31

--------------------------------------------------------------------------------


 

merchantability, the implied warranty of fitness for a particular purpose, and
all express or implied warranties relating to the quality of or otherwise
relating to the physical condition of the assets of Western Drilling.

 

5.6                                 Disclaimer Regarding Financial Data and
Projections.  In connection with Buyer’s investigation of Western Drilling,
Buyer has received from Seller and its representatives certain (a) financial
data, (b) projections and other forecasts and (c) business plan information, in
each case relating to Western Drilling.  Buyer acknowledges that (w) there are
uncertainties inherent in attempting to make any projections and other forecasts
and plans, (x) Buyer is familiar with such uncertainties, (y) Buyer is taking
full responsibility for making its own evaluation of the adequacy and, except as
expressly set forth in ARTICLE III, accuracy of all financial data, projections
and other forecasts and plans so furnished to it, and (z) except in connection
with a breach of ARTICLE III, which is governed by ARTICLE VII, Buyer shall have
no claim against any person with respect thereto.  Accordingly, except as
expressly set forth in ARTICLE III, Buyer acknowledges that Seller has not made,
and is not making, any representation or warranty with respect to such financial
data, projections, forecasts or plans.

 

32

--------------------------------------------------------------------------------


 

5.7                                 Shareholders’ Guaranty.  Each of the
Shareholders hereby fully and unconditionally guarantees all of the duties and
obligations of Seller pursuant to this Agreement (other than Seller’s
indemnification obligations in Section 5.3(a) and ARTICLE VII for which the
Shareholders are jointly and severally liable), and in the event that Seller
fails to pay or perform any such duties or obligations, Buyer may proceed
against each of the Shareholders directly.  The Shareholders hereby expressly
waive the following, including, without limitation, any and all defenses, claims
and set-offs of any kind or nature arising directly or indirectly as a result of
any of the following:  (i) acceptance or notice of the acceptance of this
guaranty; (ii) presentment, demand, notice of dishonor, protest, and all other
notice whatsoever; (iii) the invalidity, irregularity, or unenforceability of
the liabilities hereby guaranteed; (iv) any defense that may now or hereafter
arise by reason of the incapacity, lack of authority, death or disability of
Seller, or any officer, partner or agent of Seller, any co-guarantor, or any
other person or entity or the failure of Buyer to file or enforce a claim
against the estate (either in bankruptcy or any other proceeding) of Seller or
any other person or entity; (v) the defense of the statute of limitations in any
action hereunder or for the collection of the indebtedness or the performance of
any obligation hereby guaranteed; (vi) any delay on the part of Buyer in
exercising any of its rights under this guaranty, or otherwise; (vii) until the
obligations hereby guaranteed are satisfied in full, any right of subrogation to
Buyer against Seller and any rights to enforce any remedy which Buyer may have
against Seller; (viii) any defense based upon an election of remedies by Seller
which destroys or otherwise impairs any subrogation rights of the Shareholders
or the right of the Shareholders to proceed against Seller for reimbursement,
and/or any other rights of the Buyer to proceed against Seller, against any
other guarantor, or against any other person or security; (ix) any right to
assert against Seller any defense (legal or equitable), set-off, counterclaim,
and/or claim which the Shareholders may now or at any time hereafter have
against Seller and/or any other party liable to Buyer in any way or manner. 
Without in any way limiting the foregoing, the Shareholders expressly waive any
and all benefits under California Civil Code Sections 2809, 2810, 2819, 2845,
2849, 2850, and 2855.

 

ARTICLE VI
EMPLOYEE MATTERS

 

6.1                                 Participation in Benefit Plans.  Effective
as of the day after the Closing Date (or as soon thereafter as practicable),
Buyer shall cause each Employee of Western Drilling, if and to the extent
eligible, to be provided with coverage under each employee benefit plan,
program, policy or arrangement of Buyer or any of its Affiliates on the same
terms and conditions as other similarly situated Buyer employees, except that
certain carryover service shall be provided as set forth below.  Buyer shall
cause the insurance carriers and benefit plan administrators or trustees of
Buyer or its Affiliates to:  (i) recognize service with Western Drilling (and
any predecessor) prior to Closing (“Prior Service”) for purposes of eligibility
to enroll in the welfare plans of Buyer and its Affiliates (e.g. its life,
medical, dental, accident, disability, flexible spending and similar benefit
plans); and (ii) provide each such Western Drilling employee with credit under
its medical and dental plans for payments made under the corresponding plan or
employee benefit program in satisfying any deductible or out-of-pocket limit
requirements.  Buyer

 

33

--------------------------------------------------------------------------------


 

shall recognize Prior Service for all Western Drilling employees for purposes of
eligibility and vesting under the Buyer’s 401(k) Plan.  Buyer shall recognize
Prior Service for all Western Drilling employees for purposes of determining
entitlement to vacation and sick leave as employees under applicable vacation
and sick leave policies of Buyer.  Buyer shall recognize Prior Service for
purposes of determining entitlement to and the amount of any severance benefits
which may be payable by Buyer to any Western Drilling employee.  The parties
shall cooperate to cause Western Drilling to transfer its Employee Welfare
Benefit Plans to HWOC, or take other mutually agreed action with respect
thereto, as soon as reasonably practical after the Closing.

 

6.2                                 No Third Party Beneficiaries.  No provision
of this Agreement shall create any third party beneficiary rights in any
employees of Western Drilling or any beneficiaries or dependents thereof with
respect to the compensation, terms and conditions of employment and benefits
that may be provided to any of such employees by Western Drilling or under any
benefit plan which Western Drilling may maintain.

 

6.3                                 Cooperation.  To the extent Seller desires
to communicate with any beneficiaries of the Profit Sharing Plan following the
Closing, Buyer shall cause Western Drilling to reasonably cooperate in
facilitating such communications and to use its commercially reasonable
endeavors to assist in such related matters as may be reasonably requested.

 

ARTICLE VII
INDEMNIFICATION

 

7.1                                 Survival.  The representations and
warranties contained in Article III of this Agreement shall survive the Closing
and automatically expire on the date that is eighteen (18) months following the
Closing Date (the “Survival End Date”), except that the representations and
warranties contained in (a) Section 3.1 (Organization and Good Standing),
Section 3.2 (Authority; Execution; Enforceability), Section 3.5 (Capitalization;
Subsidiaries; Ownership of Interests), and Section 3.23 (Brokers and Finders)
(collectively, “Seller Fundamental Representations”) shall survive in perpetuity
with respect only to the matters addressed therein, (b) Section 3.21
(Environmental Matters) shall survive the Closing and automatically expire on
the date that is twenty-four (24) months following the Closing Date and
(c) Section 3.18 (Taxes) shall survive the Closing and automatically expire on
the date that is twenty (20) calendar days after the expiration of all statutes
of limitation (without giving effect to any extensions thereof) applicable to
such Taxes.  If written notice of a claim has been given in accordance with
Section 7.2(c) prior to the expiration of the applicable representations,
warranties, covenants or agreements, then the applicable representations,
warranties, covenants or agreements shall survive as to such claim, until such
claim has been finally resolved.

 

7.2                                 General Indemnification.

 

(a)           By Seller and the Shareholders.  Seller and the Shareholders
shall, jointly and severally, indemnify, save and hold harmless Buyer and its
Affiliates, successors and permitted assigns and each of the foregoing’s
respective directors, officers, employees and agents

 

34

--------------------------------------------------------------------------------


 

(collectively, the “Buyer Indemnified Parties”) from and against any and all
Damages arising out of, resulting from or relating to, without duplication: 
(i) the breach of any representation or warranty made by Seller under ARTICLE
III, (ii) the breach of any covenant or agreement of this Agreement or any of
the Ancillary Agreements to be performed by Seller or either of the
Shareholders, (iii) the Excluded Assets, (iv) the Excluded Employees, (v) the
matter disclosed on item 5 of Section 3.14 of the Seller Disclosure Schedules or
(vi) the Profit Sharing Plan and item 6 of Section 3.19 of the Seller Disclosure
Schedules; provided that Seller and the Shareholders shall not have any
obligation hereunder with respect to any breach set forth in (i) above unless
the Buyer Indemnified Parties have made a claim for indemnification pursuant to
Section 7.2(c) with respect to any such breach of a representation or warranty
prior to the expiration of such representation or warranty as set forth in
Section 7.1.

 

(b)           By Buyer.  Buyer shall indemnify, save and hold harmless Seller
and its Affiliates, successors and permitted assigns and each of the foregoing’s
respective directors, officers, employees and agents (collectively, the “Seller
Indemnified Parties”) from and against any and all Damages arising out of or
resulting from, without duplication: (i) the breach of any representation or
warranty made by Buyer in ARTICLE IV, (ii) the breach of any covenant or
agreement of this Agreement or any of the Ancillary Agreements by Buyer or
(iii) the ownership and/or operation of the Business on and after the Closing.

 

(c)           Procedure.  Any party seeking indemnification under this
Section 7.2 or Section 5.3 (an “Indemnified Party”) shall give the party from
whom indemnification is being sought (an “Indemnifying Party”) notice of any
matter which such Indemnified Party has determined has given or could give rise
to a right of indemnification under this Agreement as soon as practicable after
the party entitled to indemnification becomes aware of any fact, condition or
event which may give rise to Damages for which indemnification may be sought
under this Section 7.2 or Section 5.3; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Section 7.2 or Section 5.3, except to the extent the
Indemnifying Party is materially prejudiced by such failure.  The liability of
an Indemnifying Party under this Section 7.2 or Section 5.3 with respect to
Damages arising from claims of any third party which are subject to the
indemnification provided for in this Section 7.2 or Section 5.3 (“Third Party
Claims”) shall be governed by and contingent upon the following additional terms
and conditions.  If an Indemnified Party shall receive notice of any Third Party
Claim, the Indemnified Party shall give the Indemnifying Party notice of such
Third Party Claim within twenty (20) days of the receipt by the Indemnified
Party of such notice; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations under this
Section 7.2 or Section 5.3, except to the extent the Indemnifying Party is
materially prejudiced by such failure.  The Indemnifying Party shall be entitled
to assume and control the defense of such Third Party Claim at its expense and
through counsel of its choice if it gives notice of its intention to do so to
the Indemnified Party within thirty (30) days of the receipt of such notice from
the Indemnified Party; provided, however, that if there exists a material
conflict of interest (other than one that is of a monetary nature) that would
make it inappropriate for the same counsel to represent both the Indemnified
Party and the Indemnifying Party, then the Indemnified Party shall be entitled
to retain its own

 

35

--------------------------------------------------------------------------------


 

counsel, at the expense of the Indemnifying Party; provided, further, that the
Indemnifying Party shall not be obligated to pay the reasonable fees and
expenses of more than one separate counsel for all Indemnified Parties, taken
together (except to the extent that local counsel are necessary or advisable for
the conduct of such Proceeding, in which case the Indemnifying Party shall also
pay the reasonable fees and expenses of any such local counsel).  If the
Indemnifying Party shall not assume the defense of any Third Party Claim or
litigation resulting therefrom, the Indemnified Party may defend against such
claim or litigation in such manner as it may deem appropriate and may settle
such claim or litigation on such terms as it may deem appropriate; provided,
however, that in settling any action in respect of which indemnification is
payable under this ARTICLE VII or Section 5.3, it shall act reasonably and in
good faith and shall not so settle such action without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, delayed or
conditioned.  In the event the Indemnifying Party exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party, all witnesses, pertinent
records, materials and information in the Indemnified Party’s possession or
under the Indemnified Party’s control relating thereto as is reasonably required
by the Indemnifying Party.  Similarly, in the event the Indemnified Party is,
directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, all witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party.  The Indemnifying Party shall not, without the written
consent of the Indemnified Party, (i) settle or compromise any Third Party Claim
or consent to the entry of any judgment which does not include an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim or (ii) settle or compromise any
Third Party Claim if the settlement imposes equitable remedies or material
obligations on the Indemnified Party other than financial obligations for which
such Indemnified Party will be indemnified hereunder.  No Third Party Claim
which is being defended in good faith by the Indemnifying Party in accordance
with the terms of this Agreement shall be settled or compromised by the
Indemnified Party without the written consent of the Indemnifying Party.

 

(d)           Definition of Damages.  The term “Damages” means any and all
costs, losses, Taxes, liabilities, obligations, damages, lawsuits, deficiencies,
claims, demands and expenses (whether or not arising out of Third Party Claims),
including reasonable attorneys’ fees and all amounts paid in investigation,
defense or settlement of any of the foregoing.  Notwithstanding the foregoing or
any other provision of this agreement to the contrary, no party hereto shall be
required to indemnify or hold harmless the other party hereto or otherwise
compensate any Indemnified Party hereto for damages with respect to such
Indemnified Party’s lost profits, lost business, lost business opportunities,
restitution, damage to reputation, diminutions in value, mental or emotional
distress or indirect, incidental, consequential, special, punitive, exemplary or
similar damages, even if the other party has been advised of the possibility of
such Damages.

 

36

--------------------------------------------------------------------------------


 

(e)                                  Payment for indemnification obligations
arising under this Section 7.2 shall be subject to the limitations set forth in
Section 7.3.

 

7.3                                 Limits on Indemnification.  Notwithstanding
anything to the contrary contained in this Agreement:

 

(a)                                  no amount shall be payable by Seller or the
Shareholders pursuant to Section 7.2(a)(i) or (v) until the aggregate amount of
all claims for Damages that are indemnifiable pursuant to
Section 7.2(a)(i) exceeds $505,000, and then only for the amount by which such
Damages exceed such threshold amount; provided that this limitation shall not
apply to any breaches of any of the Seller Fundamental Representations or to any
claim for indemnification under Section 5.3, and provided further, that the
limitation in this Section 7.3(a) shall not apply in the event of fraud,
intentional misrepresentation or willful misconduct;

 

(b)                                 the maximum aggregate amount of Damages for
which indemnity may be recovered by the Buyer Indemnified Parties from Seller or
the Shareholders pursuant to Section 7.2(a)(i) shall be an amount equal to
$6,060,000 less the aggregate amount of Damages, if any, recovered by the Buyer
Indemnified Parties from Seller or the Shareholders pursuant to
Section 7.2(a)(v) as such amount itself is limited by this Section 7.3(b),
inclusive of legal fees and costs of defense incurred by Seller or the
Shareholders in performing their obligations under Section 7.2(a)(i),  provided
that this limitation shall not apply to any breaches of any of the Seller
Fundamental Representations, which breaches shall be indemnified against in
their entirety up to an amount not to exceed the sum of (i) the Purchase Price
(as adjusted) plus (ii) all amounts paid pursuant to Section 6.4, or to any
claim for indemnification under Section 5.3; and provided further, that the
maximum aggregate cost of Damages for which indemnity may be recovered by the
Buyer Indemnified Parties from Seller or the Shareholders pursuant to
Section 7.2(a)(v) shall be an amount equal to $1,250,000, and provided further,
that the limitations in this Section 7.3(b) shall not apply in the event of
fraud, intentional misrepresentation or willful misconduct;

 

(c)                                  the amount of any Damages for which any
Buyer Indemnified Party is entitled to indemnification hereunder shall be
reduced by any net amount of insurance, indemnity, contribution or other
payments or recoveries of a like nature with respect thereto actually received
by such Buyer Indemnified Party (it being agreed that, promptly after the
receipt of any such amount that reduces Damages pursuant hereto, Buyer shall
cause such Buyer Indemnified Party to reimburse Seller or the Shareholders, as
applicable, for such reduction in Damages for which such Buyer Indemnified Party
was indemnified prior to the receipt of such amount).  Nothing herein,
including, without limitation, the anticipated future receipt of any such amount
reducing Damages, shall limit Seller’s and the Shareholders’ obligation to
promptly pay any indemnification amounts due hereunder;

 

(d)                                 an Indemnified Party shall not be entitled
under this Agreement to multiple recovery for the same Damages;

 

(e)                                  if Seller or the Shareholders can establish
that the Buyer breached its representation in Section 4.7 with respect to a
specific breach of a representation or warranty in

 

37

--------------------------------------------------------------------------------


 

ARTICLE III for which a Buyer Indemnified Party is seeking indemnification under
Section 7.2(a)(i), then neither the Seller nor either of the Shareholders shall
have any liability for any Damages resulting from such specific breach;

 

(f)                                    in determining the amount of
indemnification due under Section 5.3(a) or Section 7.2, all payments shall be
reduced by any Tax benefit actually and currently realized by the Indemnified
Party on account of the underlying claim with respect to the taxable period in
which such underlying claim occurred.  In computing the amount of any such Tax
benefits, the Indemnified Party shall be deemed to recognize all other items of
income, gain, loss, deduction or credit before recognizing any items arising
from the receipt or accrual of any indemnity payment hereunder or the incurrence
or payment of any indemnified Damages for which indemnification is provided
under this Agreement.  For purposes of this Agreement, the Indemnified Party
shall be deemed to have “actually realized” a net Tax benefit in any taxable
year to the extent that, during such taxable year, the amount of Taxes payable
by the Indemnified Party for such taxable year is reduced below the amount of
Taxes that the Indemnified Party would have been required to pay but for the
incurrence or payment of such indemnified Damages;

 

(g)                                 the amount of any Damages claimed by any
Buyer Indemnified Party hereunder shall be net of any allowances and reserves
that are specifically identified with respect thereto to the extent such
allowances or reserves have been treated as a Working Capital Liability (or have
otherwise reduced the amount of Working Capital Assets) in the Final Closing
Statement that has become final and binding pursuant to Section 2.3;

 

(h)                                 Buyer acknowledges and agrees that the
representations and warranties set forth in Section 3.18 shall not provide the
basis for any claim for indemnification under Section 5.3 or Section 7.2(a) for
Taxes with respect to any period that is not a Pre-Closing Tax Period; provided,
however, that this Section 7.3(h) shall not apply to, and shall in no way limit,
Seller’s and the Shareholders’ indemnification obligations for any breach of
Seller’s representations and warranties in Section 3.18(g); and

 

(i)                                     if an Indemnified Party recovers Damages
from an Indemnifying Party under Section 7.2, the Indemnifying Party shall be
subrogated, to the extent of such recovery, to the Indemnified Party’s rights
against any third party, other than a third party with whom the Indemnified
Party has a material business agreement or arrangement, with respect to such
recovered Damages, subject to the subrogation rights of any insurer providing
insurance coverage under one of the Indemnified Party’s policies and except to
the extent that the grant of subrogation rights to the Indemnifying Party is
prohibited by the terms of the applicable insurance policy.

 

7.4                                 Exclusive Remedy.  Each party hereby
acknowledges and agrees that, from and after the Closing, its sole and exclusive
remedy relating to the Business, the Interests Purchase, the other transactions
contemplated by this Agreement or the subject matter of this Agreement (other
than claims for or in the nature of fraud, intentional misrepresentation or
willful misconduct) shall be pursuant to the indemnification provisions of this
ARTICLE VII and Section 5.3.  In furtherance of the foregoing, each party hereby
waives, from and after the Closing, to the

 

38

--------------------------------------------------------------------------------


 

fullest extent permitted by law, any and all other rights, claims and causes of
action it may have against the other party or its Affiliates, successors and
permitted assigns and each of the foregoing’s respective shareholders,
directors, officers, employees and agents relating to the Business, the
Interests Purchase, the other transactions contemplated by this Agreement or the
subject matter of this Agreement (other than claims for or in the nature of
fraud, intentional misrepresentation or willful misconduct).

 

7.5                                 Mitigation.  Each Indemnified Party shall
use Commercially Reasonable Efforts to mitigate any Damages for which it may
claim indemnification under this ARTICLE VII and to seek all applicable
recoveries available to it pursuant to any insurance, indemnity, contribution or
other payment rights it may have or other similar recovery rights it may have
with respect to any Damages for which it may claim indemnification under this
ARTICLE VII.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                                 Further Assurances.  Each party hereto shall
use its Commercially Reasonable Efforts to do and perform, or cause to be done
and performed, all such further acts and things and shall execute and deliver
all such other agreements, certificates, instruments or documents as the other
party hereto may reasonably request in order to carry out the intent and
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

8.2                                 Notices.  All notices, requests,
instructions, claims, demands, consents and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given on the date delivered by hand or by
internationally recognized courier service such as Federal Express, or by other
messenger (or, if delivery is refused, upon presentment) or upon receipt by
facsimile transmission (with confirmation), or upon delivery by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses:

 

 

If to Buyer:

 

 

 

Key Energy Services, LLC

 

1301 McKinney Street, Suite 1800

 

Houston, Texas 77010

 

Facsimile: (713) 651-4559

 

Attn: General Counsel

 

 

 

With a copy to:

 

39

--------------------------------------------------------------------------------


 

 

Paul S. Blencowe, Esq.

 

Fulbright & Jaworski L.L.P.

 

555 South Flower Street, 41st Floor

 

Los Angeles, California 90071

 

Facsimile: (213) 892-9494

 

 

 

If to Seller and the Shareholders:

 

 

 

Western Drilling Holdings, Inc.

 

4300 Midway Road

 

P.O. Box 1405

 

Taft, California 93268

 

Attention:  Fred S. Holmes

 

  Paul C. Hancock

 

 

 

With a copy to:

 

 

 

Munger, Tolles & Olson LLP

 

355 South Grand Avenue

 

35th Floor

 

Los Angeles, California 90071-1560

 

Attention:  J. Martin Willhite

 

or to such other persons or addresses as the person to whom notice is given may
have previously furnished to the other in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

8.3                                 Entire Agreement.  This Agreement, including
the Exhibits and Schedules attached hereto, the Seller Disclosure Schedules and
any agreement, certificate, instrument or other document executed and delivered
in connection herewith, and the Confidentiality Agreement, constitute the entire
agreement and understanding of the parties hereto, and supersede all other prior
covenants, agreements, undertakings, obligations, promises, arrangements,
communications, representations and warranties, whether oral or written, by any
party hereto or by any shareholder, director, officer, employee, agent,
Affiliate or representative of either party hereto.

 

8.4                                 Governing Law.  The parties hereto expressly
agree that all the terms and conditions hereof shall be governed by and
construed and enforced in accordance with the Laws of the State of California
applicable to agreements made and to be performed entirely therein, without
regard to principles of conflicts of laws.

 

8.5                                 Consent to Jurisdiction; Venue; Waiver of
Jury Trial.  The parties hereto irrevocably agree that all actions to enforce an
arbitrator’s decision or award pursuant to Section 8.6 shall be instituted in
the federal or state courts sitting in Los Angeles, California.  Each party to
this Agreement irrevocably submits to the non-exclusive jurisdiction of and
venue in

 

40

--------------------------------------------------------------------------------


 

the courts of the State of California and of the United States sitting in the
City of Los Angeles, California, in connection with any such proceeding, and
waives any objection based on forum non conveniens.

 

8.6                                 Arbitration.  Except as otherwise expressly
provided in Section 2.3 or Section 8.5, any dispute with respect to, in
connection with or relating in any manner to this Agreement or the transactions
contemplated hereby shall be submitted for resolution to arbitration in Los
Angeles, California, or such other location as the parties may agree to, under
the Commercial Arbitration Rules of the American Arbitration Association to
which shall be added the provisions of the Federal Rules of Civil Procedure
relating to the production of evidence, and the parties hereto agree that the
arbitrator may impose sanctions in his or her discretion to enforce compliance
with discovery and other obligations.  Such proceedings shall be presided over
by a single arbitrator.  If the parties to the dispute do not agree on the
arbitrator within fifteen (15) days after a party requests arbitration, the
arbitrator shall be selected by the parties to the dispute from a list of five
arbitrators provided by the American Arbitration Association.  Such list shall
be provided within ten (10) days of the request of any party for arbitration. 
The party requesting arbitration shall delete one name from the list.  The other
party shall delete one name from the list.  This process shall then be repeated
in the same order and the last remaining person on the list shall be the
arbitrator.  This selection process shall take place within the two (2) Business
Days following both parties’ receipt of the list of five (5) potential
arbitrators.  Hearings of such arbitration proceeding shall commence within
twenty (20) days of the selection of the arbitrator or as soon thereafter as the
arbitrator is available.  The arbitrator shall deliver his or her opinion within
twenty (20) days after the completion of the arbitration hearings.  The
arbitrator’s decision shall be final and binding upon the parties, and may be
entered and enforced in any court of competent jurisdiction by either of the
parties.  The arbitrator shall have the power to grant temporary, preliminary
and permanent relief, including injunctive relief and specific performance. 
Unless otherwise ordered by the arbitrator pursuant to Section 8.7 of this
Agreement, the arbitrator’s expenses shall be shared equally by the parties to
the arbitration.

 

8.7                                 Attorneys’ Fees.  If any arbitration is
brought under Section 8.6, the arbitrator may award the successful or prevailing
party reasonable attorneys’ fees and other costs and expenses incurred in
connection with that action or proceeding, in addition to any other relief to
which it may be entitled.  If any other proceeding is brought by one party
against another to enforce an arbitration award, the successful or prevailing
party shall be entitled to recover its reasonable attorneys fees and other costs
and expenses incurred in that action or proceeding, in addition to any other
relief to which it may be entitled.

 

8.8                                 Transaction Expenses.  Except as otherwise
expressly provided in this Agreement, including Sections 2.3(e) and 5.3, whether
or not the transactions contemplated by this Agreement are consummated, each
party hereto shall pay its own fees, costs and expenses incident to the
negotiation, preparation, drafting, execution, delivery, performance and closing
of this Agreement and the transactions contemplated hereby, including the fees
and expenses of its own counsel, accountants and other experts, provided that
Seller shall pay all such fees, costs and expenses of Western Drilling incurred
prior to the Closing.

 

41

--------------------------------------------------------------------------------


 

8.9                                 Amendments.  This Agreement may only be
amended or modified, except by a written agreement duly executed by Buyer and
Seller.

 

8.10                           Assignments; No Third Party Rights.

 

(a)                                  Neither Buyer nor Seller may assign any of
its rights, interest or obligations under this Agreement without the prior
written consent of the other party and any purported assignment without such
consent shall be void.

 

(b)                                 Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
hereto, the Seller Indemnified Parties and the Buyer Indemnified Parties, any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement or any provision of this Agreement.  This Agreement and
all of its provisions and conditions are binding upon, are for the sole and
exclusive benefit of, and are enforceable by the parties hereto, the Seller
Indemnified Parties and the Buyer Indemnified Parties and their respective
successors and permitted assigns.

 

8.11                           Waiver.  No breach of any provision hereof shall
be deemed waived unless expressly waived in writing by the party hereto who may
assert such breach.  No waiver that may be given by a party hereto shall be
applicable except in the specific instance for which it is given.  No waiver of
any provision hereof shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall any such waiver constitute
a continuing waiver, unless otherwise expressly provided therein.  Except where
a specific period for action or inaction is provided in this Agreement, neither
the failure nor any delay on the part of any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.  The rights and remedies of the parties hereto are
cumulative and not alternative.

 

8.12                           Severability.  In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such provision or provisions
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without invalidating the remainder of such provision or
provisions or the remaining provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein, unless such a construction would be
unreasonable.

 

8.13                           Time of Essence.  With regard to all dates and
time periods set forth or referred to in this Agreement, time is of the
essence.  The parties hereto acknowledge that each will be relying upon the
timely performance by the other of its obligations hereunder as a material
inducement to such party’s execution of this Agreement.

 

42

--------------------------------------------------------------------------------


 

8.14                           Construction.  This Agreement shall be deemed to
have been drafted jointly by the parties hereto.  Every term and provision of
this Agreement shall be construed simply according to its fair meaning and not
strictly for or against either party hereto.

 

8.15                           Incorporation by Reference.  Each Exhibit and
Schedule attached hereto and referred to herein is incorporated in this
Agreement by reference and shall be considered part of this Agreement as if
fully set forth herein, unless this Agreement expressly otherwise provides.

 

8.16                           Headings.  The descriptive headings used in this
Agreement have been inserted for convenience of reference only, and are not
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.

 

8.17                           Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  The parties
hereto agree and acknowledge that delivery of a signature by facsimile shall
constitute execution by such signatory.

 

[Remainder of Page Intentionally Left Blank]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.

 

 

BUYER

 

 

 

KEY ENERGY SERVICES, LLC

 

 

 

By:

  /s/ Jim D. Flynt

 

 Name:

Jim D. Flynt

 

 Title:

Vice President

 

 

 

 

 

SELLER

 

 

 

WESTERN DRILLING HOLDINGS, INC.

 

 

 

By:

  /s/ Fred S. Holmes

 

 Name:

Fred S. Holmes

 

 Title:

President and Chief Executive
Officer

 

 

 

 

 

By:

  /s/ Paul Hancock

 

 Name:

Paul Hancock

 

 Title:

Chief Financial Officer, Vice
President and Secretary

 

 

 

SHAREHOLDERS

 

 

 

  /s/ Fred S. Holmes

 

Fred S. Holmes

 

 

 

  /s/ Barbara J. Holmes

 

Barbara J. Holmes

 

44

--------------------------------------------------------------------------------